Digitally signed by
                        Illinois Official Reports                        Reporter of Decisions
                                                                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                               Appellate Court                           Date: 2016.11.17
                                                                         13:02:46 -06'00'




                   People v. Fountain, 2016 IL App (1st) 131474



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            TIMOTHY FOUNTAIN, Defendant-Appellant.



District & No.     First District, Second Division
                   Docket No. 1-13-1474



Filed              August 23, 2016
Rehearing denied   September 14, 2016


Decision Under     Appeal from the Circuit Court of Cook County, No. 07-CR-10190; the
Review             Hon. Charles P. Burns, Judge, presiding.



Judgment           Affirmed.



Counsel on         Michael J. Pelletier, Alan D. Goldberg, and S. Amanda Ingram, all of
Appeal             State Appellate Defender’s Office, of Chicago, for appellant.

                   Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Michelle Katz, and John E. Nowak, Assistant State’s Attorneys, of
                   counsel), for the People.



Panel              JUSTICE SIMON delivered the judgment of the court, with opinion.
                   Justice Pierce concurred in the judgment and opinion.
                   Justice Hyman dissented, with opinion.
                                              OPINION

¶1       Following a jury trial, defendant Timothy Fountain was found guilty of two counts of
     murder and one count of armed robbery. The trial court sentenced defendant to a mandatory
     term of natural life in prison for the two counts for murder concurrent with a 30-year sentence
     for armed robbery. On appeal, defendant claims that (1) the trial court committed reversible
     error in refusing to grant defendant a meaningful continuance following the State’s disclosure
     of a new DNA report days before the trial, (2) he received ineffective assistance of counsel, (3)
     the trial court erred in failing to conduct a Frye hearing on the admissibility of historical cell
     site analysis, (4) he was denied his right to a fair trial when a State witness made improper and
     prejudicial comments, and (5) the State made improper comments during rebuttal. For the
     following reasons, we affirm.

¶2                                         BACKGROUND
¶3       Defendant was charged with multiple counts of murder, armed robbery, and burglary
     following the shooting deaths of Graciela Rodriguez and Nicholas Guerrero, and armed
     robbery of Maggy’s Food Store on August 4, 2005, in Chicago. Before defendant’s trial, the
     State moved to present evidence that a cell phone subscribed to by defendant was in the area of
     the store around the time of the crimes. The State enlisted FBI Agent Joseph Raschke to testify
     about historical cell site analysis. Defendant argued that the State failed to establish a proper
     foundation for this evidence where Raschke could not demonstrate the methodologies he used
     in concluding that defendant’s phone was in the area of the store. Defendant also asked for a
     Frye hearing arguing that historical site analysis was new and novel and that it was not
     generally accepted within the scientific community. The trial court denied defendant’s
     motions.
¶4       At trial, Brandon Grzesiak testified that on August 4 2005, he and his friend nicknamed
     “Millhouse,” went to Maggy’s Food Store around noon. They knew the woman who worked
     behind the counter and called her “Maggy.” As they walked to Maggy’s, Grzesiak saw a
     person standing at the bus stop outside the store. The bus stop was just four to five feet away
     from the front door at Maggy’s. Grzesiak testified that the man at the bus stop was wearing a
     dark green shirt, blue jean shorts, and a black White Sox hat. Grzesiak did not know the man
     and only took a “quick glimpse” of the man on his way into Maggy’s. He testified that he and
     his friend proceeded inside the store and bought two Swisher Sweets to empty out and fill with
     marijuana so that they could get high that afternoon. Upon leaving the store, Grzesiak again
     looked at the man at the bus stop. Grzesiak and that man made eye contact for a few seconds
     before the man looked away. Grzesiak identified defendant in court as the man he saw at the
     bus stop in front of Maggy’s Food Store.
¶5       Luis Campagna, a Frito-Lay delivery man, testified that on August 4, 2005, he walked into
     Maggy’s Food Store to the last of three aisles and saw a man lying on the floor in a pool of
     blood. He went back outside the store and called the police. He did not see anyone coming out
     of the store while he was loading his hand cart and did not notice any cars driving away. Police
     officers arrived within minutes and cleared and secured the area.
¶6       Chicago police officer Christopher Chausse responded to a call on August 4, 2005, of a
     person being shot at Maggy’s Food Store at 4458 South California Avenue in Chicago. When
     Chausse arrived there at 12:21 p.m., he encountered Louis Campagna. Officer Chausse saw

                                                 -2-
       victim Guerrero lying face down in a puddle of blood, and in the back room he saw the victim
       Rodriguez, lying face down.
¶7         Detective Velma Guerrero and her partner Detective William Gehrke arrived at Maggy’s
       after the victims were transported to Mt. Sinai Hospital and before the forensic investigator
       arrived. Police investigator Raymond Jaster and his partner arrived at Maggy’s on August 4,
       2005, at about 1:40 p.m. Detective Guerrero directed Jaster to the back room of the store. In the
       back room, where one of the victims was found, Jaster found blood on the floor, a video
       recorder on a chair, and an expanded 0.5 caliber cartridge on the floor underneath a chair. The
       VCR recording system used at the store recorded the video from several cameras onto a VHS
       tape. There were two lottery tickets inside the lottery register, one with the number 5051, and
       the other with the number 5157. Police collected a cash tray from the register, the tray from the
       lottery machine, and a cigar box.
¶8         Detective Guerrero testified that, after removing the VCR, which still had the tape inside,
       she took it to a multi-agency technical office to have the tape removed. The tape was removed,
       copied onto a disk, and numerous still images were taken from the video. Detective Guerrero
       stated that she viewed that videotape probably hundreds of times. The videotape was admitted
       into evidence and Detective Guerrero testified as to its contents. Detective Guerrero
       recognized Millhouse approaching the counter in the video and Grzesiak by a cooler. Detective
       Guerrero also observed a young girl approach the counter and then reappear later in the scene.
       A few seconds after the young girl and Grzesiak left the store, the suspect walked in wearing a
       dark green shirt, a black White Sox baseball cap, denim shorts, and a belt. The suspect was
       holding a silver phone. The video shows the victim Rodriguez talking to the suspect. Then, the
       suspect checked the doorknob of the entrance to the rear area. The suspect asked for two lottery
       tickets: 5157 and 5051. The suspect then pointed a gun at Rodriguez through the cash window
       and ordered her to open the door to the register. The suspect removed money from the cash
       register and looked under the counter. The suspect then led Rodriguez out of the cash register
       area while asking her for the videotape. The video then showed the suspect escorting
       Rodriguez toward the rear office. The video ends at that point.
¶9         Officer Juan Chavez testified that he viewed the video surveillance tape and recognized
       one of the customers who entered the store before the suspect came in. That person was
       Brandon Grzesiak, a young man whose brother had been on Chavez’s youth basketball team.
       Chavez told Detective McCormack that he recognized Grzesiak and went to find him. On
       August 8, 2005, Officer Chavez saw Grzesiak near a McDonald’s located in the 3800 block of
       South Archer Avenue. Chavez talked to Grzesiak and together they drove to a gas station at
       35th Street and South California Avenue near Maggy’s where they met with Detective
       McCormack.
¶ 10       On August 18, 2005, Detective McCormack spoke with Lieutenant John Farrell about the
       lottery tickets recovered from the scene. One of those tickets was for number 5157, and
       McCormack ran that number in the Chicago police database as a south side address.
       McCormack checked the photographs of those who had a “5157” address in Chicago against
       individuals who looked like the composite put together by Grzesiak as well as the likeness of
       the offender as seen on the store video. After that search process, Detective McCormack came
       up with defendant’s name. Officer Emmett McClendon testified that he met defendant on
       September 22, 1998, and at that time, he gave his address as 5157 South Union Avenue.


                                                   -3-
       Sharon Moransky, a county employee, testified that she met defendant on March 29, 1999, and
       that defendant gave his address as 5157 South Union Avenue.
¶ 11       Following Grzesiak’s encounter with Chavez, Grzesiak went to the police station and
       participated in composing a computer-generated sketch of the man he saw at the bus stop.
       After giving a description of the man he saw, Grzesiak viewed the surveillance video and
       recognized himself and Millhouse on the tape. On August 19, 2005, Grzesiak identified
       defendant’s photo from a photo array. On April 12, 2007, Grzesiak viewed a lineup and
       identified defendant as the person he saw outside Maggy’s and on the surveillance video
       pointing a gun at the victim Rodriguez.
¶ 12       Dr. Valerie Arangelovich, a forensic pathologist, performed the autopsies on victims
       Rodriguez and Guerrero and stated that they both died from single gunshot wounds to the head.
       Both bullets were fired from the same firearm. The pathologist took fingernail clippings from
       both the victims’ hands and sealed them in an envelope before giving them to the police. The
       pathologist testified that victim Guerrero exhibited multiple pinpoint abrasions and contusions
       near his left eye, consistent with being hit with a hard metal handgun. Victim Guerrero, in
       addition to having a gunshot wound on the left side of his head, had a gunshot wound on the
       mid-portion of his right index finger.
¶ 13       Amy Winters, a DNA analyst from Orchid Cellmark Laboratory, received the swabs of the
       fingernails of both the victims and performed DNA testing on them. Using the swabs from
       DNA clippings, she amplified the extracted DNA and produced an electropherogram graph.
       The graph displayed 13 specific locations (loci) in the DNA. The 13 loci are used in the
       national DNA database that is used to search profiles.
¶ 14       Sarah Walker analyzed the victims’ blood standards. She learned that there was a mixed
       DNA profile obtained from Guerrero’s left-hand fingernail clippings. The minor profile was a
       man, and 8 of the 13 loci were identified. At the time of her report, there was no suspect, and
       the partial mixed profile was not compared to any other profile.
¶ 15       Davere Jackson, a forensic scientist in the DNA section of the Illinois State Police (ISP),
       compared the minor DNA profile obtained from Guerrero’s left-hand fingernail clippings to a
       standard one from defendant. In 2007, Jackson concluded that defendant could not be excluded
       from that minor DNA profile and could be included as a donor. In 2012, after reading a report
       from defense’s expert, Lawrence Mueller, Jackson reviewed her file and observed that she did
       not put all of the complete types of alleles at one of the locations; specifically location “D8” in
       the deduced minor profile: 13/16 and 14/16. Jackson’s new report was issued on October 17,
       2012. Jackson testified that the data did not change, but she erred in failing to write down the
       additional alleles at that location in her initial report. Jackson maintained that her opinion in
       2007 and 2012 was that defendant could not be excluded as a contributor to the partial profile,
       and she opined that 1 in 1.7 billion black men would have this profile.
¶ 16       Pauline Gordon, a forensic scientist with the ISP, received the DNA profiles that Orchid
       Cellmark obtained from the fingernails of Guerrero. Gordon reviewed Cellmark’s profile and
       determined that there were some alleles at particular locations of the minor profile that had not
       been suggested by Cellmark, but should have been part of that profile. In 2012, Gordon
       reviewed the minor profile recovered from Guerrero’s fingernail clippings and made a new
       comparison to the standard from defendant. Following Jackson’s new report, on October 19,
       2012, Gordon issued an amended report. Gordon determined that defendant could not be
       excluded from having contributed to the minor male DNA profile recovered from Guerrero,

                                                    -4-
       meaning that defendant was included as a donor to that minor profile. She opined that 1 in 56
       billion black men would have this profile.
¶ 17        Gordon explained that the discrepancy between her calculation of the frequency and
       Jackson’s calculation from 2007 arose from the process now available that allows the
       application of statistics to those locations where there was partial information, allowing her to
       do more calculations at that location. She testified that neither her interpretation nor Jackson’s
       would exclude defendant from the DNA profile. Gordon acknowledged that Cellmark found
       that the minor profile at locus TH01 showed a 7/9, and that defendant was a 7/7 at that locus.
       Gordon stated that 7/9 found by Cellmark was a “database profile” and that she created an
       “interpretation profile.” She also testified that Cellmark and ISP have “different guidelines”
       that account for different interpretations at the TH01 locus. At D18S51, Gordon testified that
       there was allelic dropout. Allelic dropout means that the minor profile at that locus was not
       copied sufficiently and fell below the detection threshold. Contrary to Jackson’s 2007 report
       that considered 16/16 an option at D8, Gordon did not consider 16/16 as an option at that
       location. Gordon acknowledged that it was true that there are other possible contributors to the
       minor profile other than defendant. She explained that they would need to have a known buccal
       standard from another individual to determine that.
¶ 18        Solandia Haddock testified that she was the subpoena specialist for U.S. Cellular.
       Defendant purchased a Kyocera KE 434 phone and became a U.S. Cellular customer on July
       16, 2005, with a phone number 773-329-8846. The Kyocera is a regular nonflip phone, and, at
       that time, was available in either silver or blue. The call detail records for defendant’s account
       on August 4, 2005, showed 19 incoming calls between 5 a.m. and 10:50 p.m.
¶ 19        FBI Agent Joseph Raschke testified as an expert in the field of historical cell site analysis.
       He stated that he worked on 150 to 200 cases where he was asked to determine the location of
       a cell phone. Raschke testified that when a call is placed, the phone sends a signal to a cell
       tower. When a call is received, the cell tower sends a signal with the information to the cell
       phone. A call detail record is generated that shows the time and the date the call occurred,
       which phones were involved, and which cell towers were used. A phone can search up to six
       towers, and the call detail records do not show which towers the phone could connect with at
       any given moment. There is a presumption that the phone will use the nearest tower. Raschke’s
       coworker, Nicky Skovran, did the initial analysis in the case. Raschke took all of her materials,
       including her report, redid the analysis, and concurred with her findings.
¶ 20        Raschke used a PowerPoint presentation that he prepared to assist in his testimony.
       Defendant’s call detail records showed that on August 4, 2005, from 10:01 a.m. up to and
       including 11:24 a.m., defendant’s cell phone used the cell tower at 130th Street and Vermont
       Avenue, Tower 4, for 10 calls. The call records from 11:24 a.m. through 11:54 a.m. showed
       defendant’s phone connecting to a succession of different towers heading near the Dan Ryan
       Expressway.
¶ 21        At 11:54 a.m., defendant’s phone received an incoming call and was connected to Tower
       102 at 47th Street and Ashland Avenue. At 11:56 a.m., his phone was connected to Tower 219
       on Artesian Avenue, the tower just southwest of Tower 102. At 11:57 a.m., defendant’s phone
       was connected back to Tower 102. Both towers were located near Maggy’s. At 12:09 p.m.,
       defendant’s phone connected again to Tower 219. The next call to defendant’s phone came at
       12:12 p.m., which resulted in his phone connecting to Tower 81, which was north and a bit east
       of Tower 219 and just under a mile from Maggy’s. At 12:13 p.m., a call to defendant’s phone

                                                    -5-
       connected his phone back to Tower 219. Raschke testified that defendant was most likely
       located in a place that would use both of those towers. A call at 12:16 p.m. caused defendant’s
       phone to connect again to Tower 219. When defendant’s phone received a call at 12:18 p.m.,
       his phone connected to Tower 66, the tower just south and west of Maggy’s. Next, between
       12:09 p.m. and 12:18 p.m., defendant received five phone calls and defendant’s phone was
       located near the location of Maggy’s.
¶ 22        The next call to defendant’s phone was at 1:10 p.m., and defendant’s phone connected to
       Tower 4 around 127th Street and I-57. Between 1:10 p.m. and 1:24 p.m., defendant’s phone
       received eight calls and all caused his phone to connect to Tower 4 near his girlfriend’s house
       at 12752 South Morgan Street. Raschke opined that the lack of calls to defendant’s phone
       between 12:18 p.m. and 1:10 p.m. could have been because no one attempted to call his phone
       or that the phone was turned off during that time.
¶ 23        The defense called Dr. Laurence Muller as an expert in the area of population genetics.
       Muller reviewed the reports from Cellmark, ISP, as well as the electropherograms in this case.
       Muller reviewed Jackson’s report from 2007, which said that defendant could not be excluded
       as a contributor, and he believed that Jackson’s conclusion was inconsistent with the statistical
       calculation that was done because it focused on a group of genetic profiles, none of which
       matched defendant. Looking at the statistical calculation in the 2007 report, specifically at D8
       locus, the ISP concluded that the minor contributor had a profile of 16/16. Defendant had a
       14/16 at D8; therefore Muller concluded that defendant could not have been a contributor.
       Muller wrote that conclusion in his December 2011 report.
¶ 24        Muller also noted the discrepancy at TH01. At that locus, Cellmark found that the minor
       profile was a 7/9, while defendant was a 7/7 at that location. Muller testified that the State’s
       explanation for this discrepancy, that the interpretations were for different purposes, was not
       adequate. Regarding the allelic dropout at D18S51, Muller testified that defendant was a 18/19
       at that locus, the only allele identified at that locus is a 15. If the 15 is the only genetic variant,
       then defendant would be excluded. If defendant was a contributor, then his contribution did not
       amplify sufficiently to be recorded. Mueller did not believe it was the conservative approach to
       assume allelic dropout at this location. If there was no allelic dropout, then this evidence is
       more consistent with an exclusion, rather than an inclusion. Muller acknowledged that there
       was a combination that included defendant, but also there was no way to determine which
       combination was correct. Muller testified that the first ISP report from 2007 produced a total of
       21,504 different genetic profiles, Jackson’s new report with the new data included had 64,512
       possible profiles, and the final ISP report issued by Gordon produced 86,016 possible profiles.
¶ 25        Luis Lechuga also testified on defendant’s behalf. Lechuga was 14 years old on August 4,
       2005. He testified that, at around 2 p.m. or 3 p.m., he went to Maggy’s, a place he usually
       visited several times a day. After he walked in, he noticed a black man come in wearing a
       baseball cap. Lechuga stated that defendant was not the man he saw that day. About 30 seconds
       later, an older man, whom Lechuga knew as “Nicholas,” also came in the store and said
       something in Spanish.
¶ 26        Lechuga testified that he felt that something was wrong and went to the back of the store.
       He unlocked the back door, came out on 45th street and walked back to the front of the store.
       He testified that he walked back to the front of the store and saw a black man leaving the store
       with cigarette boxes and then getting into a car with two other black men. That man was


                                                      -6-
       wearing a green shirt, blue jeans, and a White Sox hat. Lechuga testified that a Frito-Lay guy
       told him not to go inside and that he had just called the police.
¶ 27       On cross-examination, Lechuga acknowledged that the week he was testifying was the first
       time that he told any investigator that he was inside Maggy’s when the two people were killed.
       Lechuga testified that, when the police interviewed him on August 14, 2005, he never told
       them he went inside Maggy’s because his mother did not want him to get involved. Instead, he
       told the police that he was going to Tastee Freez and that he was across the street from
       Maggy’s when he saw a man with a black White Sox hat coming out of that store. He also told
       the police that the man had a cell phone and got into a green car. Lechuga testified that he saw
       Guerrero’s legs after the Frito-Lay man opened the door.
¶ 28       In rebuttal, the State called Detective Guerrero. Detective Guerrero testified that
       Guerrero’s body was not found “anywhere near” where Lechuga said he had been. Guerrero
       was not found by the chip aisle, but by the cooler. The back door to the store out of which
       Lechuga claimed to have fled had two bolt locks, and the door was still locked when the
       detectives arrived. Next, investigator John Duffy from the Cook County State’s Attorney’s
       Office testified that he interviewed Lechuga on October 26, 2012. Lechuga told Duffy that he
       was not clear if he could not identify the man or if his mother had encouraged him not to
       identify anyone for his own safety.
¶ 29       The jury found defendant guilty of two counts of murder and one count of armed robbery.
       The court sentenced defendant to natural life for the two murder convictions, concurrent with a
       30-year sentence for armed robbery. This appeal followed.

¶ 30                                              ANALYSIS
¶ 31                                              Continuance
¶ 32       Defendant argues that the trial court abused its discretion in a failing to grant defendant a
       meaningful continuance following the State’s disclosure of new DNA reports from its experts
       days before the trial. Defendant claims that the State’s new reports filed in October 2012, a few
       days before defendant’s trial, were different from the first DNA report filed in 2007, which
       indicated that defendant was a partial match to the minor DNA profile recovered from the
       fingernail clippings of the victim Nicholas Guerrero. Defendant explained that the defense
       needed to evaluate the new reports, consult with their expert and fully investigate the new
       information when the previous report excluded defendant as a contributor. Defendant contends
       that the trial court’s insistence on keeping a trial date in the light of the new reports denied his
       right to a fair trial.
¶ 33       It is well settled that the granting or denial of a continuance is a matter resting in the sound
       discretion of the trial court, and a reviewing court will not interfere with that decision absent a
       clear abuse of discretion. People v. Walker, 232 Ill. 2d 113, 125 (2009). Whether there has
       been an abuse of discretion necessarily depends upon the facts and circumstances in each case
       and “ ‘[t]here is no mechanical test *** for determining the point at which the denial of a
       continuance in order to accelerate the judicial proceedings violates the substantive right of the
       accused to properly defend.’ ” Id. (quoting People v. Lott, 66 Ill. 2d 290, 297 (1977)). Factors a
       court may consider in determining whether to grant a continuance request by a defendant in a
       criminal case include the movant’s diligence; the defendant’s right to a speedy, fair, and
       impartial trial and the interests of justice; the history of the case; the complexity of the matter;


                                                    -7-
       and the seriousness of the charges as well as docket management judicial economy and
       inconvenience to the parties and witnesses. Id. at 125-26.
¶ 34        Where it appears that the refusal of additional time in some manner embarrassed the
       accused in the preparation of his defense and thereby prejudiced his rights, a resulting
       conviction will be reversed. People v. Lewis, 165 Ill. 2d 305, 327 (1995). We cannot find an
       abuse of discretion without the defendant having shown that he was prejudiced by the court’s
       denial. People v. Coleman, 203 Ill. App. 3d 83, 100 (1990).
¶ 35        Here, we cannot say that the trial court abused its discretion. The trial court carefully
       considered relevant factors such as the interests of justice, the fact that the case had been on the
       docket for 6 years. The trial court also properly assessed the complexity of the DNA evidence,
       judicial economy, and inconvenience to the parties and their witnesses in deciding to grant
       defendant the requested one day continuance to review the new DNA reports.
¶ 36        Contrary to counsel’s argument at oral argument that the trial court “mechanically” refused
       to grant defendant a meaningful continuance, the record reflects that the court considered the
       issue over the course of three hearings. Specifically, on October 18, 2012, defense counsel
       acknowledged that she received Davere Jackson’s revised DNA report from October 17, 2012.
       The trial court continued the case for the next day to “see what the [defense] expert opinion is
       and I’ll make a determination whether or not the case needs to be continued.” After hearing
       additional arguments on this issue at the hearing on October 19, 2012 when a new report was
       received from Gordon, the court again continued the case until October 22, 2012, stating that
       “when I get all the information, I will decide whether or not it is prudent to give you a
       continuance.” On October 22, 2012, counsel argued that “knowing what the court’s position is
       on the continuance because you told us last week, we are asking for just a day, one day so that
       we can do our due diligence with our attorneys getting ready, with documents that were just
       tendered as well as talking with our consultant and seeing if—what there is here that we can
       digest.” Finally, on October 22, 2012, the day when the trial was scheduled to begin, the trial
       court granted defendant’s request to continue the case to the next day for jury selection. The
       trial court determined that a one day continuance was warranted noting that defendant still had
       ample time to investigate the ramification of the State’s new DNA reports until the DNA
       experts would testify at trial almost a week later. The trial court observed that in the new report
       Jackson admitted to making an error in failing to properly note all the relevant DNA data,
       although her initial conclusion that defendant could not have been excluded remained the same
       as in 2007. As such, after careful deliberation, the trial court exercised its discretion and
       granted defendant’s request for one day continuance.
¶ 37        In addition, the new reports were not a surprise for the defense whose expert pointed out
       Jackson’s mistake in his 2011 report. The 2007 report inferred a 16/16 profile and defendant
       had a 14/16, so based on the noted data, defendant could not have been a match. However,
       Jackson’s conclusion that she could not exclude defendant as a contributor did not change from
       2007 to 2012. The new report stated that 16/16 profile was still possible, but that 14/16 and
       13/16 were also possible, making defendant a potential contributor. Again, defendant knew
       about the flaws in the State’s DNA data interpretation since 2011 and the 2012 State’s report,
       just as the 2007 report, concluded that defendant could not have been excluded as a
       contributor. At most, the new report exposed flaws in the State’s initial interpretation of DNA
       data, flaws that defense was familiar with since 2011. The trial court properly concluded that


                                                    -8-
       defendant would use all the information provided in Jackson’s new DNA report as meaningful
       ways to cross-examine the State’s DNA expert witness on her noted data and her conclusions.
¶ 38       Furthermore, defendant fails to offer any argument on how he was prejudiced by the
       court’s decision to grant defendant a one day continuance as opposed to a more lengthy
       continuance. Seven days passed between receiving the State’s revised analysis on October 18
       and the State expert’s testimony at trial on October 25. The record reflects that defense counsel
       extensively attacked the revised DNA reports. On cross-examining, using Jackson’s charts,
       defense counsel had Jackson highlight for the jury that defendant was a 14/16 at D8 locus when
       in her 2007 report Jackson concluded that the partial minor profile at D8 was a 16/16.
¶ 39       Similarly, Dr. Lawrence Muller, the defense expert who testified on October 29,
       highlighted the differences between the 2007 analysis, his analysis, and the revised analysis
       from 2012, emphasizing Jackson’s flaws in the interpretation of the DNA data in her 2007
       report. He pointed out the D8 locus in which the 2007 report inferred a 16/16 profile and that
       defendant had a 14/16 so there could not have been a match. Based on the extensive
       cross-examination of the State’s expert witness and the detailed testimony of the defense
       expert witness, we cannot say that the defense was not adequately prepared during the trial
       proceedings. See People v. Balfour, 2015 IL App (1st) 122325. To the contrary, defendant fails
       to show what else defense counsel could have done if given a more lengthy continuance or how
       was he prejudiced by the court’s decision to grant the requested one day continuance.1
¶ 40       The dissent speculates that a meaningful continuance would have been, as counsel argued
       during oral argument on appeal, three weeks. However, such a request was not made in the trial
       court. Counsel requested a one day continuance and the trial court granted it. The defendant did
       not present in the trial court reasons or a basis for a continuance longer than one day, which he
       ultimately got. Defendant’s counsel never moved for or asked the court for a longer
       continuance nor moved the court for more time to hire a new expert. The court cannot have
       abused its discretion when it granted all the relief defendant sought.
¶ 41       Furthermore, the dissent extensively points out the weakness in the State’s different DNA
       reports and uses the defense’s trial exhibit to expose their flaws. But all the weaknesses, flaws
       and different conclusions in the State’s DNA reports were raised, argued, highlighted and
       emphasized to the jury by the defense. The jury had all the evidence and considered what
       weight to give it and whether it proved the charge beyond a reasonable doubt. We cannot, as
       the dissent apparently wants, substitute our judgment for theirs. Accordingly, the trial court’s
       decision to grant the requested one day as opposed to an unrequested longer continuance was
       not “arbitrary, fanciful, or unreasonable or that no reasonable person would take the view
       adopted by the trial court.” See People v. Strobel, 2014 IL App (1st) 130300, ¶ 7.




           1
            Defendant’s contention for the first time at oral argument that the defense counsel could have
       consulted and hired a statistics expert since Dr. Muller was an expert in population genetics is waived
       when defendant failed to raise it in his briefs. See Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013) (“Points not
       argued are waived and shall not be raised in the reply brief, in oral argument, or on petition for
       rehearing.”).


                                                         -9-
¶ 42                                  Ineffective Assistance of Counsel
¶ 43        Defendant argues in the alternative that his defense counsel was ineffective for failing to
       exclude DNA evidence entirely as irrelevant. Defendant contends that, pursuant to the State’s
       revised DNA report, defendant was a match to the minor profile that was found in the left hand
       fingernail clippings of Nicholas Guerrero. Defendant maintains that defense counsel should
       have moved to exclude the DNA evidence entirely, where a less than 13 loci match had no
       probative value. Additionally, defendant argues that defense counsel was ineffective for failing
       to move for a DNA database search to determine how many individuals in the Illinois database
       matched at 8 loci.
¶ 44        Claims of ineffective assistance of counsel are reviewed under the two-prong test set forth
       in Strickland v. Washington, 466 U.S. 668 (1984). People v. Evans, 209 Ill. 2d 194, 219-20
       (2004). Under Strickland, a defendant must prove that (1) counsel’s performance was deficient
       in that it fell below an objective standard of reasonableness and (2) the deficient performance
       prejudiced the defense in that absent counsel’s deficient performance there is a reasonable
       probability that the result of the proceeding would have been different. Strickland, 466 U.S. at
       687, 694. Under the first Strickland prong, defendant must demonstrate that his attorney’s
       performance fell below an objective standard of reasonableness. People v. Enoch, 122 Ill. 2d
176, 201 (1988); see also People v. Stewart, 104 Ill. 2d 463, 491-92 (1984) (“Effective
       assistance of counsel refers to competent, not perfect representation.”).
¶ 45        Further, in order to establish deficient performance, the defendant must overcome the
       strong presumption that the challenged action or inaction may have been the product of sound
       trial strategy. People v. Manning, 241 Ill. 2d 319, 327 (2011). Matters of trial strategy are
       generally immune from claims of ineffective assistance of counsel. Id.; People v. Smith, 195
Ill. 2d 179, 188 (2000). The only exception to this rule is when counsel’s chosen trial strategy
       is so unsound that “counsel entirely fails to conduct any meaningful adversarial testing.”
       (Internal quotation marks omitted.) People v. Cooper, 2013 IL App (1st) 113030, ¶ 63. In other
       words, the presumption that the challenged action or inaction was the product of sound trial
       strategy may be overcome where no reasonably effective defense attorney, confronted with the
       circumstances of the defendant’s trial, would engage in similar conduct. People v. Watson,
       2012 IL App (2d) 091328, ¶ 24.
¶ 46        Here, defense counsel’s decision to challenge the State’s DNA evidence in a different way
       than moving to exclude it was a matter of trial strategy unchallengeable under Strickland. The
       record indicates that defense counsel extensively attacked the credibility of the State’s DNA
       experts regarding their new revised reports, which they created after defense expert Dr. Muller
       opined that, contrary to the conclusion in the 2007 State’s initial report, the data excluded
       defendant as a minor contributor. Defense counsel also presented the testimony of defense
       expert Dr. Muller, who pointed out the flaws in the State’s initial DNA report, and highlighted
       in two charts the differences between his analysis, the State’s initial DNA report, and the
       State’s revised reports from its experts, Jackson and Gordon.
¶ 47        Similarly, in closing argument, defense counsel zealously attacked the reliability of the
       State’s DNA evidence emphasizing, for instance, that the new reports were written just days
       before the trial: “when? Last Friday.” Counsel argued, among other things, that the jury should
       disregard the State’s DNA reports not excluding defendant since “none of [State’s reports]
       match.” Counsel highlighted Dr. Muller’s testimony, his detailed charts, and his opinion that
       up to 86,000 other people would not be excluded using the State’s DNA reports. Counsel

                                                  - 10 -
       ended the lengthy attack on the DNA evidence stating “why these last minute
       re-interpretations. Try to make the DNA case stick against my client. Where it doesn’t stick.”
       Therefore, the record clearly establishes defense counsel’s efforts and strategy during the trial
       and at closing arguments to undermine the State’s DNA evidence by attacking the credibility
       and the reliability of the State’s experts and DNA reports. See People v. Daniels, 301 Ill. App.
3d 87, 100 (1998) (holding trial counsel was not ineffective for failing to more vigorously
       oppose DNA evidence: “It appears defense counsel’s trial strategy was to use the State’s DNA
       evidence as a weapon to attack the credibility of all forensic evidence.”); see also In re
       Brandon P., 2013 IL App (4th) 111022, ¶ 56 (“[W]e conclude that defense counsel’s failure to
       object to the admission of [DNA] evidence did not amount to ineffective assistance of
       counsel.”).
¶ 48        Defendant cites People v. Wright, 2012 IL App (1st) 073106, in support of his argument
       that the DNA evidence in this case should have been excluded entirely because an 8 loci match
       was insufficient to be treated as a match. In Wright, the DNA evidence constituted essentially
       the sole evidence used to identify the defendant from a felony database as the perpetrator of a
       sexual assault where the victim could not identify her attacker. Id. ¶ 81. Wright addressed the
       trial court’s error in failing to order a pretrial DNA database search where the primary evidence
       to identify the defendant as the offender was a 9 loci analysis between his DNA and a male
       DNA profile obtained from the victim’s rectal swabs. Id. The database search request was
       made pursuant to section 116-5 of the Code of Criminal Procedure of 1963 (725 ILCS
       5/116-5(a) (West 2012)), which requires a defendant to show only that “DNA evidence may be
       material to the defense investigation or relevant at trial.” Wright, 2012 IL App (1st) 073106,
       ¶ 81. In Wright, the majority acknowledged the fact that it was not asked to determine whether
       the expert’s conclusion of a “match” based on only 9 loci was correct but, instead, it had been
       asked to determine whether the trial court abused its discretion in denying the defense the
       ability to investigate and impeach that conclusion. Id. ¶ 86. In addition, the court addressed the
       defendant’s claim that his trial counsel was ineffective in his handling of the pretrial DNA
       motion and for failing to hire an independent DNA expert. Id. ¶ 103. Specifically, the Wright
       majority concluded that counsel rendered ineffective assistance by asking the trial court to
       order a database search that had already been done and, moreover, had been done at the request
       of the same counsel.
¶ 49        The facts and analysis in Wright are not pertinent to the instant case, which did not rely
       solely on the DNA evidence to identify an otherwise unknown offender. Here, the DNA
       evidence was a part of the State’s case, and the State did not argue that the DNA evidence in
       and of itself established that defendant’s DNA was a true match, but argued that defendant
       could not be excluded as a contributor to the DNA profile recovered from one the victims.
       Moreover, unlike Wright, here, trial counsel extensively cross-examined the State’s DNA
       expert concerning the statistical meaning of the partial DNA profile comparison, presented the
       testimony of his own expert and argued before the jury that in the light of the partial 8 loci
       match and the State’s various DNA reports, the DNA evidence should be given little weight.
       Accordingly, defendant’s reliance of Wright is misplaced.
¶ 50        Furthermore, even if defense counsel would have moved to exclude DNA evidence in its
       entirety, defendant cannot show that such a motion would have been granted by the trial court.
       See People v. Mitchell, 2011 IL App (1st) 083143, ¶ 35 (“In the absence of Illinois authority
       that DNA evidence is excludable as a matter of law based on the evidence being ‘too


                                                   - 11 -
       inconclusive,’ we reject the instant defendant’s claim that the equivocal nature of [the]
       expert[‘s] opinion rendered his testimony legally inadmissible” and holding that a match at just
       4 loci was relevant and admissible); cf. People v. Smith, 2012 IL App (1st) 102354, ¶¶ 170, 177
       (Gordon, J., dissenting) (concluding that counsel’s failure to exclude the DNA evidence in its
       entirety fell below a reasonable standard when a 6 loci match was “lacking in probative
       value”).
¶ 51        Next, defendant’s claim that defense counsel’s performance was unreasonable for failing
       to request a DNA database search to determine how many individuals in the Illinois database
       matched at 8 loci lacks merit. Aside from being a matter of trial strategy, defense counsel,
       through the defense expert’s testimony made it clear to the jury that there may had been many
       others that could not have been excluded at 8 loci. Specifically, Dr. Muller testified that the
       first report from 2007 produced a total of 21,504 different genetic profiles, Jackson’s new
       report with the new data included had 64,512 possible profiles, and the final ISP report issued
       by Gordon produced 86,016 possible profiles.
¶ 52        Defendant’s reliance on People v. Watson, 2012 IL App (2d) 091328, in arguing that his
       counsel was deficient for failing to move for a database search to challenge the statistical
       probability testimony is misplaced. In Watson, the only evidence connecting the defendant to
       the crime was a partial DNA match and defense counsel asked the State’s DNA expert only
       three questions on cross-examination. Id. ¶ 26. Defense counsel did not point out through
       either cross-examination or argument to the jury that the lack of a complete DNA sample was
       critical because that missing DNA evidence could exclude the defendant as being the one who
       committed the crime. Id. This court thus found that defense counsel’s representation of the
       defendant constituted ineffective assistance of counsel because “it was objectively
       unreasonable for counsel to refrain from pursuing, in any regard, a challenge to the
       significance, if any, of the alleged [partial DNA match].” (Emphases in original.) Id. ¶ 31.
       Here, as previously mentioned, defense counsel challenged the DNA evidence wherever
       possible, engaged in vigorous cross-examination, and presented testimony of the defense
       expert to rebut the testimony of the State’s DNA experts. Accordingly, Watson is clearly
       distinguishable from the instant case.
¶ 53        Furthermore, defendant failed to show that he was prejudiced by counsel’s alleged
       deficient performance when the remaining evidence against him presented at trial was
       substantial. To prevail on an ineffective assistance of counsel claim, a defendant must satisfy
       both the performance and prejudice prongs of Strickland. People v. Evans, 209 Ill. 2d at 220.
       Regarding the second Strickland prong, a reasonable probability that the result would have
       been different is a probability sufficient to undermine confidence in the outcome or, put
       another way, that counsel’s deficient performance rendered the result of the trial unreliable or
       fundamentally unfair. Id. A reasonable probability of a different result is not merely a
       possibility of a different result. Id.
¶ 54        At trial, defendant was identified by Brandon Grzesiak as the man outside Maggy’s shortly
       before the murders and as the man holding a gun in the store video. In addition, defendant’s
       previous address matching one of the lottery tickets found at the crime scene as well as
       defendant’s cell phone records corroborated Grzesiak’s identification. Those records indicate
       that, after leaving the area around his girlfriend’s house that morning, defendant’s cell phone
       was near Maggy’s around the time of the murders. Based on the entire evidence presented at
       trial, we cannot say that but for counsel’s alleged deficient performance in failing to ask for a

                                                  - 12 -
       complete bar of the DNA evidence or in failing to request a DNA database search, there was a
       reasonable probability that the result of defendant’s trial would have been different.
       Accordingly, defendant’s ineffective assistance of counsel claims fail on this basis as well.

¶ 55                                             Frye Hearing
¶ 56        Defendant next argues that the trial court erred when it determined that a hearing pursuant
       to Frye v. United States, 293 F. 1013 (D.C. Cir. 1923), was unnecessary on the admissibility of
       historical cell site analysis. The State introduced this evidence to establish that defendant was
       in the vicinity of the crimes during the time period surrounding the commission of the crimes.
       Defendant contends that a Frye hearing was necessary before cell site data could be admitted
       because locating a phone in relation to the cell sites to which it connected is a methodology that
       has not gained general acceptance and is “new” or “novel” for purposes of Frye.
¶ 57        In Illinois, the admission of expert testimony is governed by the standard first expressed in
       Frye v. United States, 293 F. 1013 (D.C. Cir. 1923). In re Commitment of Simons, 213 Ill. 2d
523, 529-30 (2004). Known as the “general acceptance” test, the Frye standard dictates that
       scientific evidence is admissible at trial only if the methodology or scientific principle upon
       which the opinion is based is “sufficiently established to have gained general acceptance in the
       particular field in which it belongs.” Frye, 293 F. at 1014. In this context, “general acceptance”
       does not mean universal acceptance, and it does not require that the methodology in question
       be accepted by unanimity, consensus, or even a majority of experts. Donaldson v. Central
       Illinois Public Service Co., 199 Ill. 2d 63, 78 (2002). Instead, it is sufficient that the underlying
       method used to generate an expert’s opinion is reasonably relied upon by experts in the
       relevant field. Id. at 77. Significantly, the Frye test applies only to “new” or “novel” scientific
       methodologies. Id. at 78-79. Generally speaking, a scientific methodology is considered “new”
       or “novel” if it is “‘original or striking’ ” or “does ‘not resembl[e] something formerly
       known’ ” or used. Id. at 79 (quoting Webster’s Third New International Dictionary 1546
       (1993)). Our standard of review is de novo. Simons, 213 Ill. 2d at 530-31. On appeal, when
       determining whether a Frye hearing was warranted, a reviewing court is free to consider court
       opinions from other jurisdictions. Id. at 531.
¶ 58        Here, the trial court did not err in denying defendant’s request for a Frye hearing because
       Agent Raschke’s testimony regarding historical cell site information was not the product of
       new or novel scientific principle and methodology. The State presented a map showing the
       locations of the cell sites to which defendant’s phone connected and the times at which those
       connections occurred. The State argues that this is not scientific evidence, because creating the
       map involved no more than reading defendant’s cell phone records and transferring that
       information to a map. Reading the coordinates of cell sites from phone records and plotting
       them on a map is not a scientific procedure or technique, and the Frye standard is not
       applicable. State v. Patton, 419 S.W.3d 125, 129-30 (Mo. Ct. App. 2013).
¶ 59        Regardless whether historical cell site evidence is scientific, the use of cell phone location
       records to determine the general location of a cell phone is not “new” or “novel” and has been
       widely accepted as reliable by numerous courts throughout the nation. See, e.g., People v.
       Powell, 2015 IL App (5th) 120258-U, ¶ 87 (“[t]his methodology has consistently been deemed
       reliable and has been widely accepted by numerous courts”); Stevenson v. State, 112 A.3d 959,
       968 (Md. Ct. Spec. App. 2015) (holding that the circuit court properly declined to conduct a
       Frye hearing into the use of call detail records to determine the time and location of

                                                    - 13 -
       defendant’s cell phone’s connection to particular cell towers and noting the technique’s
       reliability and wide acceptance by numerous courts); United States v. Schaffer, 439 Fed. App’x
       344, 347 (5th Cir. 2011) (concluding that the field of “historical cell site analysis” was “neither
       untested nor unestablished”); United States v. Dean, No. 09 CR 446, 2012 WL 6568229, at *5
       (N.D. Ill. Dec. 14, 2012) (finding that expert testimony relating to cell site records was reliable
       and would assist the trier of fact to determine a fact at issue, and noting that “such testimony is
       generally accepted in the Seventh Circuit”); United States v. Fama, No. 12-CR-186, 2012 WL
6102700, at *3 (E.D.N.Y. Dec. 10, 2012) (noting that “[n]umerous federal courts have found
       similar testimony reliable and admissible” (internal quotation marks omitted)); United States
       v. Jones, 918 F. Supp. 2d 1, 5 (D.D.C. 2013) (collecting cases that conclude that historical cell
       site analysis is neither untested nor unestablished); United States v. Rosario, No. 09-CR-415-2,
       2014 WL 6076364, at *2-3 (S.D.N.Y. Nov. 14, 2014) (concluding that an FBI Special Agent’s
       cell-site analysis testimony was based on techniques sufficiently reliable to be admitted under
       Federal Rule of Evidence 702 (Fed. R. Evid. 702)); State v. White, 2015-Ohio-3512, 37 N.E.3d
1271, at ¶ 29 (“We agree with those federal courts concluding that cell-site analysis testimony,
       like that given by Horan, is reliable.”); Pullin v. State, 534 S.E.2d 69, 71 (Ga. 2000) (“the
       technology in question has reached a scientific stage of verifiable certainty to be admissible in
       the trial of this case”).
¶ 60        Defendant cites United States v. Evans, 892 F. Supp. 2d 949, 956 (N.D. Ill. 2012), claiming
       that historical cell site analysis is a new methodology for purposes of Frye. In Evans, a cell site
       expert used a “granulization theory” to estimate the location from which several of the
       defendant’s phone calls had originated. Evans, 892 F. Supp. 2d at 952-56. Observing that
       factors such as topography, physical obstructions, and the signal strength of another tower can
       impact whether a cell phone connects to the tower closest to it, the court noted, however, that
       the granulization theory did not fully account for the fact that a cell phone does not always use
       the closest tower. Id. at 953, 956-57. Further noting, among other things, that the granulization
       theory had not been generally accepted in the scientific community, the court held that the
       theory was unreliable and that the expert could not testify about it. Id. at 955-57.
¶ 61        Here, the defendant’s reliance on Evans is misplaced because Agent Raschke did not use a
       granulization theory to estimate the locations from where the defendant’s calls had been made.
       Agent Raschke rather used historical data from the defendant’s cell phone records to
       demonstrate the towers that the defendant’s phone had actually activated. Accordingly,
       defendant’s reliance on Evans is misplaced. See People v. Powell, 2015 IL App (5th)
120258-U, ¶ 87 (and cases cited therein) (observing numerous courts that have limited Evans
       to its facts). Accordingly, based on the general acceptance of the underlying techniques, we
       find that the trial court did not err in declining to conduct a Frye hearing when the use of
       historical cell site analysis was not the product of new or novel scientific principle or
       methodology.

¶ 62                                 Agent Raschke’s Testimony
¶ 63       Defendant argues that he is entitled to a new trial because the trial court erroneously
       allowed FBI Agent Raschke to testify without sufficient foundation to the conclusion that
       defendant’s phone was “at or near” Maggy’s when the crimes were committed. According to
       defendant, Raschke used defendant’s call detail records to approximate the location of his
       phone but Raschke did not testify regarding how the approximation was done. Defendant

                                                   - 14 -
       contends that Raschke never testified regarding the reach of each tower, he never performed
       any confirmatory testing in his analysis, and he never made any calculations to determine the
       actual reach of each tower or even an estimated reach of each tower.
¶ 64        Defendant does not dispute that Raschke was qualified as an expert to testify in the field of
       historical cell site analysis. Under Rule 705 of the Illinois Rules of Evidence (Ill. R. Evid. 705
       (eff. Jan. 1, 2011)), an expert is allowed to give an opinion without divulging the basis for it
       and shifts the burden to the opposing party to elicit and to explore the underlying facts or data
       on cross-examination. People v. Simpson, 2015 IL App (1st) 130303, ¶ 37. Rule 705, codified
       preexisting case law placing the burden on the adverse party during cross-examination to elicit
       facts underlying expert opinion. Id.; Ill. R. Evid., Committee Commentary (eff. Jan. 1, 2011)
       (the newly enacted Illinois Rules of Evidence merely codified existing case law whenever the
       Illinois Supreme Court “had clearly spoken”); People v. Williams, 238 Ill. 2d 125, 137 (2010)
       (observing that in Wilson v. Clark, 84 Ill. 2d 186 (1981), the Illinois Supreme Court had
       adopted the identical Rule 705 of the Federal Rules of Evidence); cf. People v. Safford, 392 Ill.
       App. 3d 212, 221 (2009) (for expert testimony to be admissible, the proponent must lay an
       adequate foundation establishing that the information on which the expert based his or her
       opinion is reliable). Whether the foundational requirements have been met is a question of law
       that we review de novo. Id.
¶ 65        Here, contrary to defendant’s argument, the record indicates that although Raschke was
       qualified as an expert to testify in the field of historical cell site analysis, he thoroughly
       explained the basis for his testimony establishing a sufficient foundation for his findings.
       Raschke testified that he based his findings on how cell phones and cell towers interact and
       explained that a cell phone was basically a radio that has a transmitter and a receiver. When a
       call is placed, the phone sends a signal with the information to the cell phone; when the cell
       phone receives a call, the cell tower sends a signal with that information to the cell phone. At
       the time when that interaction takes place, a call detail record is generated and the call detail
       record will indicate the time and date that occurred, which phones were involved in that call,
       and then which cell towers were being used during that call.
¶ 66        Raschke further explained that if a user moves throughout the network during a phone call,
       the towers and sectors employed will continuously change. Raschke testified that a cell tower
       closest in proximity to a cell phone will generally give the strongest signal but that coverage
       areas can sometimes overlap. Sometimes, an obstruction may prevent the closest tower from
       providing the strongest signal, depending on where the phone was located. The cell phone
       switches from tower to tower to ensure the best signal. Raschke explained that a call detail
       record is generated with each call indicating the time and date, the phone used and cell towers
       that were used. He testified that historical cell site analysis involves the analyst using his
       training and expertise with cellular technology and call detail records to analyze and interpret
       those records and tower lists from the phone company to determine the approximate locations
       where a phone was when a call was placed and received.
¶ 67        Using defendant’s cell phone records and a map of the locations of the U.S. Cellullar
       towers in July 2005, Raschke traced the towers used by defendant’s phone from 10 a.m.
       through 1:24 p.m., showing that his phone moved from the general area around his girlfriend’s
       house up north to the general area of Maggy’s around the time of the murders and then back to
       the general area around his girlfriend’s house. Raschke did not attempt to identify the exact
       locations or addresses from where the calls from the defendant’s phone had been made.

                                                   - 15 -
       Instead, Raschke acknowledged that he did not know the specific location of defendant’s cell
       phone at those times and made general references to the towers and sectors that had been used
       during the calls, as plotted on the map.
¶ 68       Furthermore, defendant’s attorney performed a vigorous cross-examination regarding the
       process, the methodology used, and highlighted the fact that Raschke never testified regarding
       the reach of each tower nor made any calculations to determine the actual reach of each tower.
       Raschke explained during cross-examination that he did not do those things because tower
       configurations were different in 2005 than at the time of his analysis and “[t]here’s just been
       too much change for that [confirmatory testing].” Moreover, since Raschke testified as an
       expert under Illinois Rule of Evidence 705, any issues regarding the details Raschke provided
       to support his opinion that defendant’s cell phone was in the area of Maggy’s during the time
       when the crimes occurred went to the weight, not the admissibility of the evidence. See People
       v. Simpson, 2015 IL App (1st) 130303, ¶ 38. But Raschke’s testimony about the methodology
       and his reading of the call detail records for defendant’s phone established a sufficient
       foundation for his testimony. Therefore, the trial court did not err in admitting Rachke’s
       testimony regarding the time and location of the cell towers used by defendant’s phone.

¶ 69                                      The Witness’s Comment
¶ 70        Defendant next contends that he is entitled to a new trial where the jury heard Detective
       McCormack’s improper and prejudicial testimony that he searched through “criminal
       histories” in the Chicago police database. Detective McCormack testified that he ran the
       lottery number 5157 through the police database as a south side address, came up with
       numerous people, and clicked on their “criminal histories.” Defendant claims that although the
       comment was stricken, Detective McCormack’s testimony that he found an association
       between the number 5157 and defendant’s name was prejudicial, improper other-crimes
       evidence that the jury should never have heard.
¶ 71        Evidence of collateral crimes, i.e., crimes for which the defendant is not on trial, is
       inadmissible to merely establish the defendant’s propensity to commit crimes. People v.
       Lindgren, 79 Ill. 2d 129, 137 (1980). The improper introduction of other-crimes evidence is
       harmless error when a defendant is neither prejudiced nor denied a fair trial based upon its
       admission. People v. Nieves, 193 Ill. 2d 513, 530 (2000). Admission of other-crimes evidence
       is reviewed under an abuse of discretion standard. People v. Donoho, 204 Ill. 2d 159, 182-83
       (2003). A trial court abuses its discretion only when its ruling is arbitrary, fanciful, or where no
       reasonable person would take the view adopted by the trial court. Id. at 182.
¶ 72        Here, there was no direct evidence at the conviction stage of the trial that the defendant had
       engaged in criminal conduct prior to the offense for which he was being tried. At most,
       Detective McCormack’s testimony may have raised an inference in the jurors’ minds that the
       defendant had a criminal history. However, the record reflects that the trial court promptly
       struck Detective McCormack’s comment regarding the “criminal history” following defense
       counsel’s objection. Nonetheless, defendant argues that the trial court abused its discretion
       when it failed to prevent the State from eliciting testimony connecting lottery ticket number
       with defendant’s name. We disagree.
¶ 73        Steps in the investigation of a crime and events leading up to an arrest are relevant when
       necessary and important to a full explanation of the State’s case to the trier of fact. People v.
       Lewis, 165 Ill. 2d 305, 346 (1995) (citing People v. Hayes, 139 Ill. 2d 89, 130 (1990)).

                                                    - 16 -
       “[E]vidence of other-crimes is not admissible merely to show how the investigation unfolded
       unless such evidence is also relevant to specifically connect the defendant with the crimes for
       which he is being tried.” (Emphasis in original.) Id. In the instant matter, Detective
       McCormack’s testimony connecting defendant’s name to the lottery ticket with the number
       5157 recovered from the crime scene was important for the State’s case to unveil how the
       investigation leading to defendant’s identification proceeded. Specifically, following
       Detective McCormack’s investigation, a photographic array was created containing
       defendant’s picture that was shown to Brandon Grezesiak who ultimately identified defendant
       as the person sitting outside Maggy’s just minutes before the crime was committed.
¶ 74       We find that the cases defendant cites to support his contention that the trial judge abused
       his discretion are inapposite. For instance, in People v. Barnes, 182 Ill. App. 3d 75 (1989), an
       unlawful use of firearms case, the State questioned the defendant, his companion, and three
       police officers about a large amount of cash the defendant had at the time he allegedly
       committed the crime. The State again emphasized the defendant’s possession of the cash in
       closing argument. Id. at 80-83. We held that such bad character evidence was inadmissible
       because “clearly the amount of cash recovered from defendant’s possession was irrelevant to
       proving he was guilty of the unlawful use of a firearm. Yet, from the very onset of trial *** the
       jury was bombarded with this irrelevant evidence, which took on the appearance of being a
       central issue to be considered by the jury in its assessment of defendant’s credibility and which
       could only have suggested to the jury that the cash was obtained through some illegal means.”
       Id. at 83-84.
¶ 75       Similarly, in People v. Harbold, 124 Ill. App. 3d 363 (1984), this court found that the
       prosecutor intentionally committed misconduct by eliciting testimony concerning weapons
       found at the defendant’s residence. The prosecutor in Harbold offered evidence of weapons as
       “indicative of the type of person [defendant was].” Id. at 384. This court found that the error
       was not harmless where the trial court’s admonishment to the jury to disregard any reference to
       a weapon was made several minutes after the reference and where the prosecutor engaged in a
       “consistent tactic of bolstering its case with irrelevancy.” Id.
¶ 76       Here, unlike Barnes and Harbold, the single reference to “criminal history,” which was
       promptly stricken by the trial court, and Detective McCormack’s testimony associating
       defendant’s name to the lottery ticket did not prejudice defendant or deny him a fair trial
       considering the entire evidence presented at trial. See People v. Evans, 209 Ill. 2d 194, 219,
       221 (2004) (holding that admission of defendant’s statement that “I come up here a lot” when
       escorted to his jail cell “was brief and nonspecific” and “overshadowed by extensive evidence
       of defendant’s guilt”); People v. Towns, 157 Ill. 2d 90, 106-07 (1993) (rejecting defendant’s
       ineffective assistance of counsel claim, holding that the defendant was not prejudiced by the
       introduction of the remarks, “ ‘I would go back to jail’ ” and “ ‘I can’t go back to jail’ ”).
¶ 77       The evidence at trial against defendant was substantial. Brandon Grzesiak identified
       defendant as the person that he saw outside of Maggy’s just minutes before the crimes were
       committed. Before seeing defendant in the video recovered in the store, Grzesiak provided a
       description of him and helped the detectives create a sketch of the suspect. Fifteen days after
       the murders, Grzesiak identified defendant as the person he saw at the bus stop and as the
       person in the store video. On April 12, 2007, Grzesiak viewed a physical lineup and again
       identified defendant.


                                                  - 17 -
¶ 78       Defendant contends that the evidence against defendant was “littered with weaknesses and,
       at minimum, closely balanced.” Defendant claims that Grzesiak’s identification of defendant
       was doubtful since he failed to identify defendant in a photo array. However, assuming that this
       was true,2 the testimony that a prosecution witness looked through a photo book without
       identifying defendant was harmless in light of overwhelming identification of defendant in a
       photo array, in a lineup, and at trial. See People v. Hayes, 168 Ill. App. 3d 816 (1988). In
       addition, defendant’s cell phone records and the partial DNA evidence recovered underneath
       Guerrero’s fingernails corroborated Grzesiak’s identification. Therefore, in the light of the
       substantial evidence against defendant, even assuming that the trial court erred in allowing the
       testimony of Detective McCormack associating defendant’s name with one of his addresses
       and his lottery ticket number, the error was harmless as it did not prejudice defendant or
       deprive him of a fair trial.

¶ 79                              Prosecutor’s Comments During Rebuttal
¶ 80        Defendant next contends that the prosecutor made improper comments during rebuttal
       when arguing to the jury that defendant’s theory of defense was that there was a “grand
       conspiracy” against him involving all the State’s witnesses. According to defendant, aside
       from being a mischaracterization of defendant’s defense, the State’s remarks misled the jury
       into thinking that they had to find the existence of a “frame up” in order to acquit. Defendant
       urges this court to reverse his conviction and remand for a new trial when the prosecutor’s
       argument distorted the burden of proof and violated his right to a fair trial.
¶ 81        Defendant acknowledges that he did not object to this error at trial and asks us to review the
       forfeited error under the plain error doctrine. Under plain error review, we will grant relief to a
       defendant in either of two circumstances: (1) if the evidence is so closely balanced that the
       error alone threatened to tip the scales of justice against the defendant, or (2) if the error is so
       serious that it affected the fairness of the defendant’s trial and challenged the integrity of the
       judicial process, regardless of the closeness of the evidence. People v. Herron, 215 Ill. 2d 167,
       178-79 (2005). Under the closely balanced prong of plain error review, the defendant must
       show prejudicial error. Herron, 215 Ill. 2d at 187. The defendant bears the burden of
       persuasion with respect to prejudice. People v. Lewis, 2015 IL App (1st) 130171, ¶ 31.
¶ 82        In presenting a closing argument, the prosecutor is allowed a great deal of latitude and is
       entitled to argue all reasonable inferences from the evidence. People v. Jones, 2014 IL App
       (3d) 121016, ¶ 37. The prosecutor is allowed to comment on the evidence and reasonable
       inferences from the evidence, including a defendant’s credibility or the credibility of the
       defense’s theory of the case. Id. The standard of review applied to arguments by counsel is
       similar to the standard used in deciding whether a plain error was made: comments constitute
       reversible error only when they engender substantial prejudice against a defendant such that it
       is impossible to say whether or not a verdict of guilt resulted from those comments. People v.
       Henderson, 142 Ill. 2d 258, 323 (1990). During rebuttal, prosecutors are entitled to respond to
       comments made by the defendant “ ‘which clearly invite a response.’ ” People v. Ramos, 396
Ill. App. 3d 869, 875 (2009) (quoting People v. Kliner, 185 Ill. 2d 81, 154 (1998)). As with
       other aspects of argument, rebuttal must be considered in context with the other portions,
       including defendant’s argument. Id.

          2
           The record is not clear on this matter.

                                                     - 18 -
¶ 83       Here, after reviewing defendant’s closing argument and the State’s response, we find that
       the State’s remarks regarding a grand conspiracy theory were invited by defendant’s remarks
       in the closing argument. Defendant’s closing argument initially began by inferring that the
       entire evidence at trial was distorted: “[t]his case illustrates that the police may have started
       with the very best of intention *** But then—and maybe it was the media attention or the
       pressure from the community to solve this horrible crime. And it was horrible. But it illustrates
       what happens when the police and the ISP crime lab get over anxious. They discount it instead
       of paying attention to it. They reject the evidence that doesn’t go with their theory. And they do
       whatever it takes to make it fit.”
¶ 84       From there the argument addressed and questioned the believability of every State’s
       witness. Counsel stated that, “it made Detective McCormack’s job easier because now they
       have a target. He and fellow detectives went about trying to build their case against
       [defendant].” Counsel then attacked the testimony of Brandon Grzesiak stating that “Brandon
       had a flawed opportunity to observe. It led to his flawed identification of my client.” Counsel
       also added that “[Grzesiak] knew who he was supposed to pick out. It is not just clues,
       inadvertent or not by the police. But pressure to perform. To identify the man.”
¶ 85       Next, counsel referred to testimony of the U.S. Cellular representative Solandia Haddock
       and argued that she could not identify at trial the phone in the video as the exact phone that was
       associated with defendant. The testimony of Agent Raschke was questioned along with the cell
       phone evidence in the case, which according to counsel “was nothing more than a red hearing,
       ladies and gentleman. Because agent Raschke had to admit it didn’t prove that the phone was
       inside that circle which contained Maggy’s Foods.”
¶ 86       The argument continued with counsel’s lengthy remarks on the DNA evidence and the
       CPD’s investigation including the lottery tickets that were recovered from the crime scene and
       questioning the detectives’ motives for investigating the lottery ticket with the number 5157.
       For instance, counsel noted that “all the State’s Illinois Police crime lab analyst that did DNA
       work in this case knew the target was my client *** So CPD had selected [defendant] as the
       target. So, their analysis which excluded [defendant], and nobody disputes that *** simply
       wouldn’t do. So ISP then went back and tried to build a scientific case against [defendant].”
       Counsel also stated the following regarding the DNA testing in this case:
               “Here Orchid Cellmark, the blind analysis, had one answer. Davere Jackson’s report
               had a different answer. Davere Jackson’s 2012 report had another [sic], yet another
               answer. And the ISP 2012 had still another.
                   Why these last minute interpretations [sic]. To try to make the DNA case against
               my client stick. Where it doesn’t stick. They want to hide behind their protocols. The
               change in the way they do their job. Really. Because how can a protocol that allows
               untold re and re and re-interpretations ever result in anything reliable. Ever been
               trustworthy. How can analysts under these kinds of protocol solidly interpret data.
               They certainly couldn’t in this case.
                   Don’t let them fool you in calling what was done here science, ladies and
               gentleman. They are hiding behind what it should have been. While just making
               excuses for why it wasn’t.”
¶ 87       In short, defendant questioned the veracity and believability of every single piece of
       evidence in the State’s case-in-chief. Moreover, counsel anticipated that the State “may get up


                                                   - 19 -
       here and say ladies and gentlemen, [defendant] must be the luckiest man in the universe. With
       all of this circumstantial evidence against him.”
¶ 88        Given the nature and the extent of defendant’s accusation, the prosecutor’s response was in
       the realm of invited comment:
                    “After listening to that closing argument, this man sitting right over here must be
                the victim of the grandest conspiracy to frame you will ever hear. Think about it ladies
                and gentlemen. Based on what Miss Lisco just told you, all the witnesses in this entire
                case, no matter where they are from, no matter what they do, they are all out to get him.
                They must be all out to get [defendant]. All of these witnesses came into this
                courtroom, raised their right hand and decided, independent of one another, without
                getting together beforehand, decided let’s frame him. And then let that real killer go.
                    ***
                    And then, all of these agencies *** and all of these people *** they have all
                conspired against [defendant].
                    ***
                    Besides Brandon Grzesiak, you have Nicholas Guerrerro’s fingernails involved in
                this conspiracy to frame. You have Orchid Cellmark scientists. They don’t even live
                and work in this state. They want to put a case on him.
                    ***
                    In addition to all those people, conspiring to frame him, Mr. Hammoudeh, come on
                in and bring that video camera with you. Let’s get that video involved in this
                conspiracy. And the Illinois State Lottery Commission. Come on in. Let’s frame this
                guy. Let the real killer go. We are not going to stop here. US Cellular, a big corporation.
                Come on in. Say this guy bought a phone, just three weeks before these double
                murders. And, in addition to US Cellular, the FBI. Come on. Joe [Raschke], come on
                in. Come on in and put a case on this guy. And now, ladies and gentlemen, in addition
                to all those people, all this, we have the Chicago Police Department.
                    ***
                    [CPD] still sent [clothes] to the lab. Does that sound like a frame job? By the way,
                negative for blood. Does that sound like a frame job?
                    ***
                    And with all those people, and all of those agencies, we now learn from it, from
                Miss Lisco’s closing argument, that the Guerrero family and the Rodriguez family,
                they are in the conspiracy too. They want to frame [defendant] too. And all the people
                in the community by Maggy’s Food Store. They want to put a case on him too. And let
                the real killer go free.
                    ***
                    If she is calling Davere Jackson and Pauline Gordon liars, because they have some
                interest, bias, or motive, well, what about the fingerprint expert from the crime lab.
                Shouldn’t they be putting a frame job together against him too.
                    ***
                    Their witnesses say he can’t be excluded. Not once, twice. . . I guess, I guess, I hate
                to say this, but maybe Mr. Muller is involved in this conspiracy to frame too.


                                                    - 20 -
                   ***
                   Oh, by the way, if [scientists] are overwhelmed like she said, then when did they
               have the time to frame an innocent man.
                   ***
                   This is the defense of deperation. That’s what it is.
                   ***
                   The scientists at this crime lab, she suggesting is involved in this grand conspiracy,
               didn’t find his fringerprints on the items here.”
¶ 89       Defendant claims that these comments amount to an accusation of conspiracy and
       encumbered him with the burden to show that the State’s witnesses had conspired to frame
       him. We disagree. As the record clearly reflects, the State’s rebuttal closing was comprised
       significantly of responses to defendant’s argument. Neither the portions quoted in the brief nor
       the complete argument demonstrates any impropriety. Instead, defendant responded fairly to
       defendant’s accusations. People v. Ramos, 396 Ill. App. 3d 869, 876-77 (2009); People v.
       Phillips, 392 Ill. App. 3d 243, 275 (2009).
¶ 90       Furthermore, the State’s rebuttal argument never approached the position that defendant
       had to prove the State’s witnesses were lying or had fabricated evidence in order for defendant
       to be acquitted. The comments were invited by the defense’s closing argument that the State’s
       witnesses could not and should not be believed. See People v. Temple, 2014 IL App (1st)
111653, ¶ 74 (“the State’s comments about a conspiracy were a direct response to the
       defense’s attack on the credibility of the state witnesses and therefore was not a misstatement
       of the law or an attempt to distort the burden of proof” (internal quotation marks omitted)).
       Consequently, we find no impropriety in any aspect of the State’s rebuttal closing argument.
¶ 91       We also find the case on which defendant relies to be inapplicable. See People v. Wilson,
       199 Ill. App. 3d 792 (1990). In Wilson, the defendant argued that the State had improperly
       shifted the burden during closing by asking the jurors whether it was “ ‘curious to anyone the
       defense would have you believe everybody in this case is guilty except the Defendant.’ ” Id. at
       796. This court found that the comments sent a message to the jury that the defendant had a
       burden to show the State’s witnesses had lied in order to prove his innocence, improperly
       shifting the burden. Id. at 797. In Wilson, this court reasoned that “[t]o inform a jury that to
       believe the defense witnesses the jury must find that each of the State’s witnesses was lying is
       a misstatement of law.” Id. at 796.
¶ 92       Here, in contrast, the State’s comments about a conspiracy were a direct response to the
       defense’s attack on the credibility of the State witnesses and therefore “was not a misstatement
       of the law or an attempt to distort the burden of proof.” See People v. Lash, 252 Ill. App. 3d
239, 253 (1993) (stating that “[c]learly, whether defendant’s theory of defense is reasonable in
       light of the evidence produced is within the scope of proper rebuttal comment”). In addition,
       Wilson was decided before the supreme court’s decisions in Banks and Coleman, where the
       supreme court distinguished situations where a prosecutor permissibly argued that a jury
       would have to believe the State’s witnesses were lying in order to believe the defendant’s
       version of events versus improperly arguing that the jury would have to believe the State’s
       witnesses were lying in order to acquit defendant. People v. Banks, 237 Ill. 2d 154, 184-85
       (2010) (citing People v. Coleman, 158 Ill. 2d 319, 346 (1994)). Here, the prosecutor never



                                                   - 21 -
        argued that the jury would have to believe the State’s witnesses were lying in order to acquit
        defendant. Accordingly, defendant’s reliance on Wilson is misplaced.
¶ 93        Furthermore, even assuming arguendo that an error occurred, there was no plain error
        because, as established previously, the evidence at trial was not closely balanced. Likewise,
        defendant cannot establish plain error under the second prong of the plain error analysis. Under
        the second prong, the defendant must prove there was plain error and that the error was “so
        serious that it affected the fairness of the defendant’s trial and challenged the integrity of the
        judicial process.” Herron, 215 Ill. 2d at 187. Error in closing argument does not fall into the
        type of error recognized as structural. People v. Cosmano, 2011 IL App (1st) 101196, ¶ 78.
        Having found no error, defendant is not entitled to relief under the plain error review. See
        Ramos, 396 Ill. App. 3d at 873. Therefore, defendant’s claim fails on appeal.

¶ 94                                       CONCLUSION
¶ 95       Based on the foregoing, we affirm the judgment of the trial court.

¶ 96       Affirmed.

¶ 97        JUSTICE HYMAN, dissenting.
¶ 98        I believe the trial court abused its discretion in refusing to grant Fountain a meaningful
        continuance to prepare for the State’s new DNA evidence, disclosed mere days before trial.
        This evidence, which is highly unconvincing and open to subjective interpretations, likely had
        an outsize effect on the jury’s verdict. The rest of the State’s case against Fountain was weak,
        particularly the eyewitness identification and the cell-phone evidence. Given all this, I believe
        the trial court’s refusal to grant a meaningful continuance prejudiced Fountain. I also believe
        that the majority’s ill-considered opinion does a disservice to the law governing DNA
        evidence.

¶ 99                  The Trial Court Should Have Granted a Meaningful Continuance
¶ 100       The majority concludes that the trial court did not abuse its discretion in refusing a
        meaningful continuance to review the additional DNA evidence promulgated by the State
        mere days before the beginning of trial. I disagree; given the impact and importance of this
        evidence, the trial court should have allotted defense counsel more time to adequately review
        it.
¶ 101       As the majority points out, the trial court considered the issue several times, but that does
        not insulate the decision from review. The trial court seemed to base its decision, in part, on the
        fact that the DNA experts were not scheduled to testify until several days into the trial, so
        Fountain’s counsel would have time to prepare. Never mind the fact that Fountain’s counsel
        would be spending those intervening days conducting the actual trial and preparing for the first
        set of witnesses. We should not expect criminal defense attorneys (or prosecutors) to
        effectively conduct pretrial investigation on nuanced, multifaceted, and consequential matters
        while also managing the day-to-day demands of an on-going trial.




                                                    - 22 -
¶ 102                   Factors Weigh in Favor of Granting Meaningful Continuance
¶ 103        Whether the trial court should have granted a meaningful continuance rests on the
        consideration of a number of factors. People v. Walker, 232 Ill. 2d 113, 125 (2009). Each of
        these factors weighs in Fountain’s favor. Fountain’s counsel diligently requested the
        continuance immediately after the State disclosed the new DNA evidence (about which more
        will be said). It is hard to see how the interests of justice have been served by the trial court’s
        denial. Surely there can be no speedy-trial concerns; after six years, another week or two would
        not have changed matters. And Fountain was faced with grave criminal charges, and a
        decades-long prison sentence.
¶ 104        The case’s history also weighs in Fountain’s favor. The majority correctly notes that this
        case had been on the trial court’s docket for six years, but it is worth remembering why. For the
        first three years of its pendency, the State was pursuing the death penalty against Fountain.
        Because of this, defense counsel spent (as required) a large portion of its pretrial time
        preparing for a possible capital sentencing hearing.
¶ 105        Throughout that time, the trial court pushed defense counsel to prepare faster. For example,
        when defense counsel needed time to have Fountain’s mental state evaluated, the trial court
        stated that this was “just another way for you to buy more time and delay the case that much
        longer.” Once the death penalty was taken off the table (by legislative action), the case
        accelerated, and trial was set for July 2012.
¶ 106        But, not until May 2012, did the State disclose that the cell-phone-tower evidence
        (discussed in detail later). That necessitated a number of continuances as defense counsel tried
        to prepare for this new scientific evidence. Yet the trial court insisted on setting an October 22
        trial date even though defense counsel protested that they were not ready to proceed due to the
        new cell-phone evidence. When Fountain’s counsel stated that it would file a Frye motion
        challenging that evidence, the trial court said, “I wish I had a penny for every time I mentioned
        in the record how old this case is” and repeatedly stated that October 22 was a firm trial date.
¶ 107        Just four days before the trial date, on October 18, the State first disclosed that Davere
        Jackson had written a new DNA report. Fountain’s counsel asked for a continuance, and the
        trial court told the parties to return to court the next day: “I’ve been barking like a sea lion
        asking for fish for the last year and a half trying to get this case going.” On Friday, October 19,
        defense counsel moved to bar Jackson’s testimony and stated that they needed to consult an
        expert. Meanwhile, the State still had not disclosed yet another new report from the Illinois
        State Police (ISP) (it did so that Friday afternoon). The court agreed to hold the case until
        Monday, October 22, stating that it might give defense counsel a continuance.
¶ 108        Presumably, defense counsel spent an unpleasantly stressful weekend. In court on October
        22, the state tendered yet more discovery to defense counsel. The trial court asked counsel,
        “Why do you need a day right now?” To which defense counsel responded, “Knowing what
        the court’s position is on the continuance because you told us last week—we are asking for just
        a day, one day so that we can do our due diligence *** with documents that were just tendered
        as well as talking to our consultant.” The trial court granted this paltry one-day continuance
        because it did not want to change the witnesses’ travel plans and refused to bar Jackson’s
        testimony.
¶ 109        When the trial court complained about how long the case had been sitting on the docket, its
        complaints were justified—but directed at the wrong party. The late DNA disclosures were not


                                                    - 23 -
        the first time the State’s decisions forced Fountain’s counsel to change its trial strategy and beg
        for more time to prepare.
¶ 110        Given this context, it is completely sensible that Fountain’s counsel would seek only “one
        day” as a continuance. Though Fountain’s counsel gave reasons for needing more time, the
        trial court had made it amply clear, over the course of years, that it was determined to hold the
        trial as soon as possible and would have been unsympathetic to any reasonable request. In the
        face of this unyielding attitude, Fountain’s counsel cannot be faulted for asking for a crumb. In
        paragraph 40, the majority reasons that because Fountain’s counsel asked for and received one
        day, that ends the matter. My colleagues fail to appreciate that Fountain’s counsel was stuck
        between a rock and a hard place. Defense counsel should not have to choose between
        provoking or exasperating the trial judge and harming a client’s prospects.
¶ 111        There would have been some inconvenience to the parties and witnesses had there been a
        lengthy delay. At oral argument, Fountain’s counsel specified that a “meaningful” continuance
        would have been three weeks. (In paragraph 40, the majority erroneously characterizes this as
        speculation on my part.) But expert witnesses already were scheduled to fly into Chicago from
        out of state for their testimony. On the other hand, it seems contrary that Fountain should bear
        the burden of that problem when the State disclosed these reports at an unduly late date.
        Perhaps the better practice would have been to bar these new reports (as Fountain’s trial
        counsel requested).

¶ 112                 Complexity of the Evidence Required Meaningful Continuance
¶ 113                         Complexity Favors Leniency on Additional Time
¶ 114       The majority already has described the substance of the DNA testimony without
        explaining this important evidence. This is not a situation where a traditional “battle of the
        experts” between the State and the defense gave rise to a claim that the jury should have
        believed one side’s expert over another. This case was far more troubling, because the State’s
        experts did not even agree with each other!
¶ 115       The State DNA experts ultimately promulgated four—yes, four—separate reports on the
        minor-profile DNA: from Cellmark labs in 2006 (testified to by Sarah Walker), from Davere
        Jackson of the ISP in 2007, from Pauline Gordon of the ISP in 2012, and another report from
        Jackson in 2012 (these last two reports being the cause of the request for continuance). All four
        reports interpreted the same data but came to four different conclusions.
¶ 116       The Cellmark technicians analyzed the DNA (a “mixed” profile from two different
        persons), which had been taken from under Nicholas Guerrero’s fingernails. The mixed profile
        needed to be separated into its components: the “major” profile from Guerrero and the “minor”
        profile from an unknown person, presumably the murderer. Each profile would contain DNA
        alleles, which are genes at specific locations, or “loci” on a chromosome. Cellmark produced
        an “electropherogram” showing the presence of these alleles at 14 loci. (Only 13 of these loci
        are at issue; the fourteenth locus was the X/Y locus showing male contributors.) It was this
        electropherogram printout that each DNA expert was required to interpret. The printout looks
        like an EKG, with jagged “peaks” of various heights.
¶ 117       At the most basic level, each expert had to determine whether each peak was high enough
        to show the presence of DNA allele. A peak showed the presence of DNA; a flat line would
        show that DNA was not present. Since Guerrero was one of the contributors to the mixed


                                                    - 24 -
         profile, the peaks tended to be high at points known to match Guerrero’s own DNA profile. But
         the peaks from the second, “minor” contributor were smaller, and of various sizes. For those
         peaks, there was a wide range of interpretations. The experts apparently had no agreed-on
         standard as to what size peak was “enough” to draw a conclusion for a particular locus. Quite
         literally, the State experts’ disagreement boiled down to “that’s not enough” versus “sure it is.”
         Here is a summary(taken from defense exhibit No. 17) showing the disagreement between the
         four reports:
      Locus         Fountain Cellmark ISP 3/13/07                       Jackson 10/17/12      ISP
                                9/26/06                                                       10/19/12
      D3S1358 16/16             Not used 15/16; 16/16                   15/16; 16/16          15/16;16/16
      vWA           15/16       15/16        15/16                      15/16                 15/16
      FGA           24/25       24/25        24/25                      24/25                 24/25
      D8S1179 14/16             Not used 16/16                          13/16;14/16;16/16 13/16;14/16
      D21S11        28/32.2     28/32.2      28/32.2                    28/32.2               28/32.2
      D18S51        18/19       Not used Not used                       Not used              Not used
      D5S818        12/12       12/12        12/12;12/13                12/12;12/13           12/12;12/13
      D13S317 11/12             Not used 12/8; 12/9; 12/10;12/11; 12/8;12/9;12/10;            12/8; 12/9;
                                             12/12;12/13;12/14;12/15 12/11;12/12;12/13; 12/10;12/11;
                                                                        12/14; 12/15          12/12;12/13;
                                                                                              12/14; 12/15
      D7S820        8/12        Not used 12/7; 12/8; 12/9; 12/10; 12/7; 12/8; 12/9;           12/7; 12/8/
                                             12/11; 12/12; 12/13;       12/10; 12/11;         12/9; 12/10;
                                             12/14                      12/12; 12/13;         12/11;12/12;
                                                                        12/14                 12/13; 12/14
      D16S539 9/14              9/14         9/14                       9/14                  9/14
      TH01          7/7         7/9          7/7                        7/7                   7/7; 7/9
      TPOX          8/10        8/10         10/6; 10/7; 10/8; 10/9;    10/6; 10/7; 10/8;     10/6; 10/7;
                                             10/10; 10/11; 10/12        10/9; 10/10; 10/11; 10/8; 10/9;
                                                                        10/12                 10/10;10/11;
                                                                                              10/12
      CSF1PO 11/12              Not used 12/7; 12/8; 12/9; 12/10; 12/7; 12/8; 12/9;           12/7; 12/8;
                                             12/11; 12/12; 12/13;       12/10; 12/11;         12/9; 12/10;
                                             12/14                      12/12; 12/13;         12/11;12/12;
                                                                        12/14                 12/13; 12/14
¶ 118         The Cellmark analysts examined the electropherogram and found not enough information
         (i.e., the peak was not high enough) to make a “call” (determine the alleles) at six loci (D3, D8,
         D18, D13, D7, and CSF). Yet Jackson and Gordon felt comfortable making a call at D3, D8,
         D13, D7, and CSF. (They agreed that there was not enough information at D18.) The FBI
         requires results at eight loci for an unknown profile to be submitted to its database. See Federal
         Bureau of Investigation CODIS and NDIS Fact Sheet, available at https://www.fbi.gov/servi
         ces/laboratory/biometric-analysis/codis/codis-and-ndis-fact-sheet. Cellmark’s analysis barely
         met this standard.
¶ 119         The Cellmark analysts examined locus TH01 and determined that the mixed profile donor
         was a 7/9. (The numbers indicate that the donor had seven “repeats,” or repeated DNA
         sequences, on one side of the locus and nine repeats on the other side.) Jackson, in both her

                                                      - 25 -
        2007 and 2012 reports, determined it was actually 7/7. Gordon stated that it could be either a
        7/7 or a 7/9. Fountain is a 7/7; thus, under Cellmark’s interpretation he was excluded as the
        donor, but significantly, Gordon and Jackson included him (though they did not agree with
        each other as to the possible alleles at that locus).
¶ 120       Jackson’s 2012 report made a fundamental change from her 2007 report, at the D8 locus.
        Originally, Jackson had analyzed this locus as one possibility: 16/16. (Fountain is a 14/16.) In
        2012, Jackson decided that she should have written three possible alleles at that locus: 13/16,
        14/16, and 16/16. Confusingly, Jackson testified that even in 2007, her opinion was that
        Fountain could not be excluded (though his 14/16 did not match her original report at that
        locus); she appeared to attribute the change to a clerical error made in 2007 that she corrected
        in 2012. To top it off, Gordon did not agree with either of Jackson’s reports; she interpreted the
        D8 locus to include only 13/16 and 14/16 as possible alleles.
¶ 121       In the end, there were only four loci about which all four state reports agreed as to the
        possible alleles. Four of thirteen loci. Astonishingly, Illinois courts have admitted such partial
        DNA evidence and testimony. See People v. Mitchell, 2011 IL App (1st) 083143, ¶ 10 (four
        loci compared); People v. Smith, 2012 IL App (1st) 102354, ¶ 20 (6 of 10 available loci, 9% of
        African-Americans were included as contributors). The problem is not limited to Illinois: other
        states also admit these partial DNA samples because of a lack of standards to determine
        whether DNA samples, or statistical calculations derived from them, are credible. See, e.g.,
        People v. Coy, 669 N.W.2d 831, 836 (Mich. Ct. App. 2003) (five loci); State v. Bailey, 677
N.W.2d 380 (Minn. 2004) (five loci plus sex gene). But a match does not conclusively identify
        a subject, even when every locus matches. See State v. Wright, 2011 MT 92, ¶¶ 21-25, 360
Mont. 246, 253 P.3d 838. And “[t]he dangers of partial matches have been known for over a
        decade.” People v. Wright, 2012 IL App (1st) 073106, ¶ 83.
¶ 122       It is not surprising that the DNA testing did not produce conclusive results at all 13 loci.
        After all, this was a miniscule amount of material drawn from underneath the victim’s
        fingernails (and a “mixed” profile, making it exceedingly difficult, since the experts had to
        tease out Guerrero’s results from the mixture before determining the profile of the “minor”
        contributor).
¶ 123       Incredibly, there appears to be no common standard on which the State experts relied in
        drawing their conclusions. Even within the ISP, Jackson and Gordon disagreed about the
        possible alleles at two loci (D8 and TH01). They are not alone in this. In one study, biologists
        gave electropherograms from an actual criminal case to 17 expert DNA analysts and asked
        them to determine whether a suspect could be excluded from the results. Itiel E. Dror & Greg
        Hampikian, Subjectivity and Bias in Forensic DNA Mixture Interpretation, 51 Sci. & Just. 204,
        205 (2011). Though all 17 analysts worked in the same laboratory and followed the same
        interpretation guidelines, their results differed. Id. One concluded that the suspect could not be
        excluded as the contributor; 12 concluded that he was excluded; and 4 determined that the data
        was inconclusive. Id. The authors determined that there was “an element of subjectivity” in
        interpreting DNA. Id.
¶ 124       From this, one could easily conclude that the strength of the DNA evidence presented to a
        jury might depend only on which analyst was assigned to do the analysis. Such arbitrary
        randomness does not comport with due process nor does it give confidence that the State is
        pursuing the actual perpetrator.


                                                    - 26 -
¶ 125        Despite these evident shortcomings, the State experts testified that the minor donor’s
        profile (matching Fountain’s at the particular loci) would occur rarely. These probability
        statistics rely on the product rule, which multiply loci frequencies to determine the probability
        of a random match using a population genetic statistics database. Wright, 2011 MT 92, ¶ 22. In
        many cases, experts applying the product rule testify that the likelihood of another match is so
        rare that it is likely no other living human being would share that genotype profile. See State v.
        Lopez, 45 A.3d 1, 11 (R.I. 2012) (DNA expert testified that probability of another individual
        matching the profiles was 1 in 11.45 quadrillion); State v. Bander, 208 P.3d 1242, 1244 (Wash.
        Ct. App. 2009) (prosecution calculated another person sharing defendant’s profile was 1 in 470
        billion); People v. Hill, 107 Cal. Rptr. 2d 110, 114 (Ct. App. 2001) (expert testified defendant’s
        DNA had genetic profile occurring in 1 of 5.89 trillion African-Americans). The State experts
        testified variously that the probability could be 1 in 1.7 billion or 1 in 56 billion (another
        example of the disagreements within the State’s case). The State repeatedly emphasized these
        large numbers in its closing argument: “You have to leave this planet. Perhaps with Captain
        Kirk and go to other solar systems. If you are lucky, find eight more planet Earths that are
        populated with seven billion people on each planet, to start looking for this rare a profile.”
¶ 126        But these probabilities can be powerfully misleading. Scientists and legal scholars have
        questioned whether the high numbers testified in court estimating the probability of a nine-loci
        “match” are “no better than alchemy.” David H. Kaye, Trawling DNA Databases for Partial
        Matches: What Is the FBI Afraid Of?, 19 Cornell J.L. & Pub. Pol’y 145, 145 (2009). The high
        numbers may sound impressive but may not be grounded in reality. See id. at 148 (“There is
        something to the notion that one should not take the number of zeroes in the random-match
        probabilities too seriously.”); see also Erin Murphy, The New Forensics: Criminal Justice,
        False Certainty, and the Second Generation of Scientific Evidence, 95 Calif. L. Rev. 721, 781
        (2007) (“recent evidence calls into question the accuracy of using the product rule to convey
        match probabilities”). And juries can easily mistake the meaning of such a number: “we expect
        one of 180 million people to have this profile” does not mean that the odds are 180 million to
        one that a defendant is not the source of the DNA. See Andrea Roth, Safety in Numbers?
        Deciding When DNA Alone Is Enough to Convict, 85 N.Y.U. L. Rev. 1130, 1148 (2010)
        (explaining difference between “random match probability” and “source probability”); see
        also McDaniel v. Brown, 558 U.S. 120, 128 (2010). The actual odds that a defendant is the
        source of the DNA depend heavily on the size of the suspect population in the area. Roth,
        supra, at 1148.
¶ 127        The rare probabilities derived from the product rule can easily be overblown and thus have
        the potential to deprive defendants of their right to a fair trial. I am concerned that is what
        happened at this trial. And the accuracy of the probability statistics depends on the accuracy of
        the loci determinations. As the computer scientists are wont to say GIGO (garbage in, garbage
        out), this principle most definitely applies here.
¶ 128        For evidence to be admitted, there must be a minimum standard of loci matches, and none
        has yet been promulgated in Illinois. If the DNA evidence is even slightly relevant, judges
        admit it, but judges currently are ill-equipped to determine its relevance. Judges also should
        take a more active role to ensure accepting this kind of evidence willy-nilly does not unfairly
        prejudice defendants. I certainly am not suggesting that DNA evidence should be excluded but
        wish to emphasize the trial court’s duty to balance the probative value against the evidence’s
        prejudicial effect. DNA evidence, in particular, can be uniquely prejudicial and misleading.


                                                    - 27 -
¶ 129        Both the State and the majority downplay the necessity of a continuance by claiming that
        Davere Jackson’s opinion never changed between her first and second reports, but this
        refutation misses the point. In her 2007 report, Jackson’s opinion (that Fountain was not
        excluded) made no sense because it did not match her data showing exclusion at the D8 locus.
        (Fountain is 14/16, but her first report determined that the minor profile was 16/16.) In the
        2012 report, Jackson’s opinion was unchanged but her report suddenly matched her
        conclusion. This inevitably changed defense strategy as to Jackson. The State also disclosed
        another ISP report (from Gordon), which differed still further from the three earlier reports.
¶ 130        Only a week before trial, Fountain’s counsel had two state reports to compare and analyze.
        The State then disclosed two more reports, essentially doubling the DNA evidence when the
        trial was imminent. Each of these reports had different conclusions needing thorough
        understanding and presentation to a jury through cross-examination and testimony from
        defense expert Dr. Mueller or possibly a new expert altogether, had they only had the time. It is
        hard to imagine evidence in a criminal trial more byzantine than DNA evidence.
¶ 131        The State’s jamming of Fountain’s counsel with two new reports at the eleventh hour, the
        inherently complex and multifaceted nature of the reports, and the DNA evidence in this case
        warrant the trial court having granted a fair and substantial continuance and this court having
        reversed the verdict on that basis.

¶ 132                        Fountain Was Prejudiced by Trial Court’s Decision
¶ 133       The majority concludes, based on trial counsel’s performance, that Fountain was not
        prejudiced by the lack of continuance because trial counsel did an adequate job presenting Dr.
        Mueller and cross-examining the state experts. Prejudice, in this context, is a question of “what
        if?” (At oral argument, Fountain argued that he might have hired a different expert to address
        the differences between the State reports. This is waived; it should have been raised earlier.) I
        have no doubt that Fountain’s counsel tried their best to confront this new evidence, but how
        can we say what was adequate under these extenuating circumstances?
¶ 134       We should consider the prominence that this evidence held within the trial. It was the
        centerpiece of the State’s case and was inordinately complex scientific testimony and ripe for
        confusion. See Jonathan J. Koehler, Linguistic Confusion in Court: Evidence from the
        Forensic Sciences, 21 J.L. & Pol’y 515, 517 (2013) (confusion in understanding DNA
        evidence has been documented and is relatively common). DNA evidence possesses an aura of
        infallibility and can potentially impress on the jury that the case against the defendant appears
        more compelling and more potent than other evidence, and therefore, the potential for a
        wrongful conviction increases. See Kimberly Cogdell Boies, Misuse of DNA Evidence is Not
        Always a “Harmless Error”: DNA Evidence, Prosecutorial Misconduct, and Wrongful
        Conviction, 17 Tex. Wesleyan L. Rev. 403, 405 (2011) (“Given the widespread belief in the
        reliability of DNA evidence, prosecutors must be held to the highest standard, when DNA
        evidence is involved.”). And the State relied heavily on this evidence in its closing argument.
¶ 135       DNA testing can be an unreliable indicator of guilt. For example, in 1999, Raymond
        Easton was charged with burglary after law enforcement matched his DNA to a DNA database
        at only six loci. Jennifer L. Mnookin, Fingerprint Evidence in an Age of DNA Profiling, 67
        Brook. L. Rev. 13, 49-50 (2001). DNA experts predicted a 1 in 37 million probability that a
        random person’s DNA would match. Id. at 50. But Easton had an alibi, and so the authorities


                                                   - 28 -
        tested four more loci, which showed that Easton’s DNA did not match the DNA found at the
        crime scene. Id.
¶ 136       Easton’s case underscores how human error can lead to inconclusive, if not false, results.
        See Adam Liptak, The Nation; You Think DNA Evidence Is Foolproof? Try Again, N.Y. Times
        (Mar. 16, 2003), http://www.nytimes.com/2003/03/16/weekinreview/the-nation-you-think-
        dna-evidence-is-foolproof-try-again.html. “The problem with DNA testing is not that it results
        in falsely positive results. The problem is the human factor.” Id. This human factor came to
        play a central role in Fountain’s case.
¶ 137       Given the complexity of the evidence, and the vital role this evidence took on in the trial, to
        conclude that somehow Fountain was not prejudiced by the trial court’s decision is both naive
        and erroneous.

¶ 138                                   Weakness of State’s Case
¶ 139      In his direct appeal, Fountain did not argue that the evidence as a whole was insufficient to
        support a conviction. (Perhaps he should have.) But review of the State’s other evidence is
        required to demonstrate the harmfulness of the trial court’s error regarding the continuance.

¶ 140                                   Cell-Phone-Tower Evidence
¶ 141       In addition to the DNA evidence, the State relied heavily on the cell-site tower evidence
        from FBI Agent Joseph Raschke. The cell-phone records allowed Raschke to create a map of
        which cell-phone towers “pinged” Fountain’s cell phone during the hours surrounding the
        murder. Though Raschke was careful to specify that he could not pinpoint the phone’s precise
        location during the murder, the State argued at length that this evidence showed Fountain’s
        presence at Maggy’s during the murder: “the only reasonable inference you can make is that
        phone is inside that triangle. Could not be outside.” But this evidence is actually quite weak.
¶ 142       Critically, the phone records could not show whether Fountain was carrying that specific
        cell phone on that day—the records only tracked the phone’s physical location but did not
        identify who was carrying or using it. Moreover, the State premised its theory on the idea that
        Fountain’s phone would have pinged off the nearest cell-phone tower and that because the
        phone pinged off towers near Maggy’s, Fountain himself must have been near Maggy’s. But
        this theory has a number of shortcomings.
¶ 143       When a cell phone scans for signal, it “looks” for six different towers. As Raschke
        explained, the phone does not necessarily link to the nearest tower, it links to the tower with the
        strongest signal. Though the nearest tower is often strongest, the signal strength can be affected
        by obstacles such as buildings. Raschke had no way of accounting for whether the phone
        linked to towers near Maggy’s because it could not link to towers that might have been closer
        to the phone’s location (and Raschke’s maps show dozens of other towers on the south side of
        Chicago).
¶ 144       Raschke’s analysis could not account for nonoperational towers. If Fountain stood beneath
        a broken cell-phone tower further away from Maggy’s, the phone would then “search” for the
        next-nearest tower, which might be closer to Maggy’s though several blocks away from
        Fountain. Raschke’s map showed a number of towers in the same neighborhood that did not
        “ping” off the cell phone, and he could not say whether those towers were functioning.



                                                    - 29 -
        Similarly, if a tower becomes overloaded, the phone will switch to another tower regardless of
        the caller’s distance from it.
¶ 145       Raschke could not say whether the phone was moving or still when it pinged off different
        towers despite the State’s theory depending on the idea that Fountain was in one
        place—Maggy’s—for a time. The FBI’s written report specified that the range of each tower
        could be one to two miles. In other words, Fountain could have been many blocks away from
        the towers that are close to Maggy’s when the cell phone pinged them.
¶ 146       Finally, the State’s theory becomes even less convincing when examined closely.
        Raschke’s map created a “box” of four towers connecting to the phone over a 24-minute
        period, with Maggy’s inside that “box.” But consider the size of the box: each of the towers
        was at least a mile and a half to two miles away from the other towers, so the box contained
        several square miles of the city. Fountain’s phone’s presence within that box tells us little
        about his activities that day.
¶ 147       If Fountain had given an alibi that he was outside the city on the day of the murder, perhaps
        the cell phone evidence would be more convincingly inculpatory. As it stands, I do not find it
        persuasive.

¶ 148                                     Eyewitness Identification
¶ 149       I will now turn to the other primary evidence against Fountain: Brandon Grzesiak’s
        eyewitness identification.
¶ 150       According to Grzesiak, he and a friend went to Maggy’s that day to buy cigars to turn into
        marijuana cigarettes; on his way in, and out of, the store, Grzesiak saw and briefly made eye
        contact with the man at the bus stop, who was wearing a baseball cap. These glimpses lasted
        only a few seconds at most, and Grzesiak had no reason to look carefully at the man or
        remember his face (since Grzesiak had no idea of what was about to take place). Grzesiak had
        never seen the man before and presumably saw a number of other strangers that day and the
        days that followed. It was not until four days after the murder that Grzesiak learned about the
        incident and was first asked to recollect a stranger he had seen on that day. Two weeks after the
        murder, Grzesiak viewed the first photo array. And in 2007, almost two years after the
        murders, Grzesiak viewed a lineup and identified Fountain.
¶ 151       Both the judicial and executive branches of Illinois have recognized the potential of
        eyewitness testimony to inculpate the wrong person. See People v. Tisdel, 338 Ill. App. 3d 465,
        467-68 (2003); Report of the Governor’s Commission on Capital Punishment, at 127-28
        (2002). Courts throughout the country have reached similar conclusions. See People v. Starks,
        2014 IL App (1st) 121169, ¶¶ 85-90 (Hyman, J., concurring) (listing other state and federal
        courts that have noted unreliability of eyewitness identifications).
¶ 152       These concerns are not an abstract invention of defense lawyers. Indeed, the scientific
        community has questioned, for well over a century, whether eyewitnesses can give a reliable,
        accurate identification. Gary L. Wells, Amina Memon & Steven D. Penrod, Eyewitness
        Evidence: Improving Its Probative Value, 7 Psychol. Sci. Pub. Int. 45, 47 (2006) (hereinafter
        Wells et al., Eyewitness Evidence). In the 1930s—before the advent of DNA
        testing—mistaken eyewitness identifications were recognized as the main source of wrongful
        convictions. Id. at 48.



                                                   - 30 -
¶ 153       Our pattern jury instructions deal with this problem by instructing jurors to consider “[t]he
        opportunity the witness had to view the offender at the time of the offense,” “[t]he witness’s
        degree of attention at the time of the offense,” “[t]he witness’s earlier description of the
        offender,” “[t]he level of certainty shown by the witness when confronting the defendant,” and
        “[t]he length of time between the offense and the identification confrontation.” Illinois Pattern
        Jury Instructions, Criminal, No. 3.15 (4th ed. 2000). Fountain’s jurors received this instruction,
        and Grzesiak’s identification directly hits every one of those concerns.
¶ 154       Grzesiak’s opportunity to view the man at the bus stop was fleeting: a few seconds in total.
        The amount of time the witness has to view the potential suspect affects his or her ability to
        make a correct identification; longer “exposure time” greatly boosts accuracy rates. Amina
        Memon, Lorraine Hope & Ray Bull, Exposure Duration: Effects on Eyewitness Accuracy and
        Confidence, 94 Brit. J. Psychol. 339, 348 (2003) (reviewing study where participants were
        given either 12 or 45 seconds of exposure to target’s face).
¶ 155       Further, the baseball cap covering the man’s head hampered Grzesiak’s ability to view the
        man’s face. Self-evidently, when a person covers part of his or her face, recognizing the face
        becomes harder, not easier. One study quantified this problem by instructing participants to
        view a videotaped liquor store robbery and later attempt to identify the perpetrator in a lineup;
        for half of the viewings, the perpetrator wore a hat covering his hair and hairline. Predictably,
        the presence of the hat affected the participants’ ability to identify him: 45% identified him in
        the lineup if he had not been wearing a hat, but only 27% identified him if he was wearing a
        hat. Wells et al., Eyewitness Evidence, supra, at 54. This surely applies to Grzesiak, who was
        unable to describe the man’s hair because of the baseball cap.
¶ 156       Second, Grzesiak’s degree of attention that day was slight. He had no reason to pay any
        particular attention to the man he saw at the bus stop. He had no idea that the man at the bus
        stop was about to commit murder, or that anything was about to happen at Maggy’s. This
        differs from the situation where an eyewitness sees a crime committed and makes a concerted
        effort to remember details of the perpetrator’s appearance.
¶ 157       Third, Grzesiak’s earliest description of the offender was vague. The most detail Grzesiak
        offered involved the man’s clothes; Grzesiak did not recognize the man. And his participation
        in the composite sketch process did not help matters. These computerized “pick a facial
        feature” programs seem to do a poor job of creating a suspect’s face because witnesses
        remember faces holistically, not as a collection of component parts. (The difference between
        remembering a famous face—say, Michael Jordan’s—and remembering precisely what
        Michael Jordan’s nose looks like.) Gary L. Wells & Lisa E. Hasel, Facial Composite
        Production by Eyewitnesses, 16 Current Directions in Psychol. Sci. 6, 7-9 (2007).
¶ 158       Worse, the research suggests the process of building a composite taints the process of
        remembering. Having a witness build a composite face can damage memory of the original
        face and make it more difficult for the witness to recognize the original face in a lineup. Wells
        et al., Eyewitness Evidence, supra, at 65. Even asking a witness to verbally describe a suspect
        has a distinct tendency to decrease the witness’s ability to accurately identify the subject at a
        later lineup. See Christian A. Meissner & John C. Brigham, A Meta-Analysis of the Verbal
        Overshadowing Effect in Face Identification, 15 Applied Cognitive Psychol. 603, 604 (2001).
        These identification procedures could not have bolstered Grzesiak’s earlier descriptions.
¶ 159       Fourth, Grzesiak’s level of certainty about his identification wavered—at various times he
        had told attorneys that he did not get a good look at the suspect’s face. But even if his

                                                    - 31 -
        confidence had been unwavering, it would still be troubling. Even confident witnesses will be
        wrong in large numbers—perhaps as much as 20% to 30% of the time. Wells et al., Eyewitness
        Evidence, supra, at 66; see also Memon et al., supra, at 349 (“confidence is not a reliable
        indicator of accuracy under long exposure”). And, eyewitness confidence in identification can
        be affected by inadvertent feedback from law enforcement. Lynn Garrioch & C.A. Elizabeth
        Brimacombe, Lineup Administrators’ Expectations: Their Impact on Eyewitness Confidence,
        25 L. & Hum. Behav. 299, 313 (2001) (“Our lineup administrators were told expressly to not
        provide feedback to witnesses about their lineup decisions, yet they still influenced witness
        confidence.”). Further, witnesses may overestimate the amount of time they saw a suspect’s
        face, artificially inflating their confidence. Memon et al., supra, at 349. Grzesiak testified that
        he saw the man’s face for just a few seconds in total, but there was no reason for him to even
        look at the man for that long as Grzesiak passed in and out of the store.
¶ 160        Fifth, the lengthy delay—four days—between the time when Grzesiak saw the man at the
        bus stop and the day police asked him to identify that stranger makes the identification less
        reliable. “Longer delays led to fewer correct identifications *** and more false
        identifications.” Wells et al., Eyewitness Evidence, supra, at 54. The more time passes between
        the acquisition of the memory and attempting to retrieve it, the more trouble the witness will
        have with retrieval, and the less accurate will be the memory. Lauren O’Neill Shermer, Karen
        C. Rose & Ashley Hoffman, Perceptions and Credibility: Understanding the Nuances of
        Eyewitness Testimony, 27 J. Contemp. Crim. Just. 183, 186 (2011). If you were approached by
        police on a Friday and asked to describe a specific stranger you saw in passing while doing an
        errand on the previous Monday, could you accurately describe that person’s clothing, facial
        features, or complexion?
¶ 161        Beyond the concerns evinced in the pattern jury instructions, there were other disturbing
        aspects to this evidence.
¶ 162        While police misconduct during lineups has been addressed and reduced by reforms, the
        precautions taken to ensure accuracy might not be enough. In one study asking participants to
        view lineups, each participant was told the target person might not be in the lineup and given
        the option of indicating the target was not present. Memon et al., supra, at 342. Yet, despite
        these cautionary instructions, 88% of the participants indicated that they had expected the
        target to be in the lineup. Id. at 347-48. Thus, the similar warnings given to Grzesiak that the
        suspect might not be in the viewed lineup may not have had any effect on his assumptions.
        Why would Grzesiak think that the police would bother having him view a lineup that did not
        contain the suspect?
¶ 163        Further, police conduct can taint a witness’s recollection, even if the police are not trying to
        do so. Subtle suggestions can produce false reports. Steven J. Frenda, Rebecca M. Nichols &
        Elizabeth F. Loftus, Current Issues and Advances in Misinformation Research, 20 Current
        Directions in Psychol. Sci. 20, 22 (2011). For example, several studies asked participants if
        they had seen news footage of well-known events. Though no footage existed, anywhere
        between 40% and 60% of participants stated that they had seen the news footage. Id. at 22.
        Worse, other studies showed that suggestions can plant false memories of personal events even
        if the events were impossible (such as meeting Bugs Bunny at Mickey Mouse’s Disneyland).
        Id. Here, where Grzesiak was asked over and over to describe and then identify a suspect, it
        would take only a few innocent, passing suggestions about Fountain’s appearance to alter his
        memory of the stranger. Such “misinformation” is particularly effective when the passage of

                                                     - 32 -
        time fades the witness’s original, and here, fleeting and faint, memory of the event. Elizabeth
        F. Loftus, Planting Misinformation in the Human Mind: a 30-Year Investigation of the
        Malleability of Memory, 12 Learning & Memory 361, 361 (2005).
¶ 164       For another example, postidentification feedback from police can distort a witness’s
        confidence in an identification. Worse, this kind of feedback after a mistaken identification has
        the real potential to impair a witness’s memory of the actual perpetrator, making later
        identification of the correct suspect less likely. See Lara Smalarz & Gary L. Wells,
        Contamination of Eyewitness Self-Reports and the Mistaken-Identification Problem, 24
        Current Directions in Psychol. Sci. 120, 121 (2015). The feedback can be as blatant as verbal
        approval of the witness’s selection or as subtle as an officer “looking pleased” if the witness
        selects the suspect. Id. at 123. Even when police administering lineups are instructed not to
        provide confirmatory feedback, their knowledge of which lineup member is the suspect can
        influence the witness’s confidence in the identification. Id. at 122. Grzesiak participated in
        many identification procedures, exponentially increasing opportunities for such feedback.
¶ 165       None of this should be seen as implying that either the police or Grzesiak set out to frame
        Fountain by cooking up a false identification. But the circumstances in this case were ripe for
        misidentification. Again, Grzesiak saw a stranger only in passing and saw the stranger for
        seconds, having no idea this person would be important until four days after the murder. And,
        Gresiak could only see part of the person’s face (because of the baseball cap). When the police
        contacted Grzesiak, they showed him a surveillance video, then had him make a composite
        sketch, and then showed him multiple photo arrays and a lineup, the last of which occurred
        almost two years after the murder. His testimony was inherently unreliable.
¶ 166       The State had to use this evidence to bolster its shaky, unconvincing scientific evidence.
        Agent Raschke could only place Fountain’s cell phone in the general vicinity of Maggy’s (an
        area where literally thousands of people live and congregate) but could not pinpoint its
        location. The State’s DNA experts could not even agree with each other on how to interpret the
        mixed and partial DNA profile.
¶ 167       In paragraph 41, the majority downplays these problems, reasoning that the jury went
        through the evidence presented and came to a decision. But this misses the point: when the trial
        court’s erroneous ruling has such a decisive impact on the presentation of evidence, we cannot
        have confidence in the jury’s verdict. I believe that the trial court’s decision to deny a longer
        continuance had a profound effect on the outcome. Because I believe that the trial court erred
        in denying Fountain a reasonable continuance and that error prejudiced Fountain given the
        overall weakness of the State’s case, I must dissent.




                                                   - 33 -